Exhibit 10.1
INTERCREDITOR AGREEMENT
     This INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of June 30,
2009, and entered into by and between SunTrust Bank, in its capacity as agent
under the ABL Credit Agreement, including its successors and assigns from time
to time (the “Initial ABL Agent”), and U.S. Bank National Association, as
Trustee (the “Trustee”), not in its individual capacity, but solely in its
capacity as trustee and collateral agent under the Indenture, including its
successors and assigns from time to time (in such capacities, the “Notes Agent”)
and is acknowledged by Oxford Industries, Inc., a Georgia corporation (the
“Company”), and the subsidiaries of the Company listed on the signature pages
hereof (together with any subsidiary that becomes a party hereto after the date
hereof, each a “Company Subsidiary”, and, collectively, the “Company
Subsidiaries”). Capitalized terms used in this Agreement have the meanings
assigned to them in Article 1.
RECITALS
     The Company, certain subsidiaries of the Company, the ABL Lenders, and the
Initial ABL Agent have entered into that certain Second Amended and Restated
Credit Agreement, dated as of August 15, 2008 (as amended, restated,
supplemented, modified, replaced, or refinanced from time to time, the “Initial
ABL Credit Agreement”);
     The Company has issued, or will issue 11.375% senior secured notes due 2015
in a principal amount of $150,000,000 (the “Initial Notes”) under an indenture,
dated as of June 30, 2009 (as amended, restated, supplemented, modified,
replaced, or refinanced from time to time, the “Indenture”) among the Company,
each Company Subsidiary, and the Notes Agent;
     The Company may from time to time following the date hereof issue
Additional Pari Passu Notes Obligations to the extent permitted by the ABL
Credit Agreement and the Indenture; and
     In order to induce the ABL Agent and the ABL Lenders to consent to the
Grantors incurring the Note Obligations and granting the Liens to the Notes
Agent and in order to induce the Notes Agent and the Noteholders to consent to
the Grantors incurring the ABL Obligations and granting the Liens to the ABL
Agent, the ABL Agent, on behalf of the ABL Lenders, and the Notes Agent, on
behalf of the Noteholders, have agreed to the relative priority of their
respective Liens on the Collateral and certain other rights, priorities and
interests as set forth in this Agreement.
AGREEMENT
     In consideration of the foregoing, the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 



--------------------------------------------------------------------------------



 



I.
DEFINITIONS.
     1.1. Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
     “ABL Agent” means the Initial ABL Agent and any successor or other agent
under any ABL Credit Agreement.
     “ABL Claimholders” means, at any relevant time, the holders of ABL
Obligations at that time, including, without limitation, the ABL Lenders and the
ABL Agent under the ABL Credit Agreement and the Bank Product Providers.
     “ABL Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any ABL Obligations.
     “ABL Credit Agreement” means collectively, (a) the Initial ABL Credit
Agreement and (b) any other credit agreement or credit agreements, one or more
debt facilities, and/or commercial paper facilities, in each case, with banks or
other lenders providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from (or sell such receivables to)
such lenders), letters of credit, bankers’ acceptances, or other borrowings,
that have been incurred to increase, replace (whether upon or after termination
or otherwise), refinance or refund in whole or in part from time to time the
Obligations outstanding under the Initial ABL Credit Agreement or any other
agreement or instrument referred to in this clause, whether or not such
increase, replacement, refinancing or refunding occurs (i) with the original
parties thereto, (ii) on one or more separate occasions or (iii) simultaneously
or not with the termination or repayment of the Initial ABL Credit Agreement or
any other agreement or instrument referred to in this clause, unless such
agreement or instrument expressly provides that it is not intended to be and is
not an ABL Credit Agreement, or such agreement or instrument is not a Permitted
Refinancing Agreement. Any reference to the ABL Credit Agreement hereunder shall
be deemed a reference to any ABL Credit Agreement then in existence.
     “ABL Default” means an “Event of Default” (as defined in the ABL Credit
Agreement).
     “ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement or any other Person which extends credit under the ABL Credit
Agreement.
     “ABL Loan Documents” means the ABL Credit Agreement and the “Loan
Documents” (as defined in the ABL Credit Agreement), including Hedge Agreements
and other Bank Products, and each of the other agreements, documents and
instruments executed pursuant thereto, and any other document or instrument
executed or delivered at any time in connection with the ABL Credit Agreement or
any Bank Products, including any intercreditor or joinder agreement among
holders of ABL Obligations, to the extent

-2-



--------------------------------------------------------------------------------



 



such are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed, extended or Refinanced from time to time in
accordance with the provisions of this Agreement.
     “ABL Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any ABL Obligations or under
which rights or remedies with respect to any such Liens are governed.
     “ABL Obligations” means all Obligations outstanding under the ABL Credit
Agreement and the other ABL Loan Documents, including any Bank Products. “ABL
Obligations” shall include all interest, fees and expenses accrued or accruing
(or which would, absent commencement of an Insolvency or Liquidation Proceeding,
accrue) after commencement of an Insolvency or Liquidation Proceeding in
accordance with the rate specified in the relevant ABL Loan Document whether or
not the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.
     “ABL Priority Collateral” means all now-owned or hereafter acquired ABL
Collateral that constitutes:
     (a) Accounts, other than Accounts which arise from the sale, license,
assignment or other disposition of Note Priority Collateral;
     (b) Equipment and fixtures;
     (c) Inventory;
     (d) Investment Property;
     (e) Deposit Accounts and Securities Accounts (including all cash, cash
equivalents, Money, checks, Instruments, funds, ACH transfers, wired funds,
Investment Property, and other funds and property held in or on deposit in any
of the foregoing, but excluding any identifiable Notes Priority Collateral held
in any of the foregoing), other than the Notes Collateral Account and the Notes
Trust Monies;
     (f) General Intangibles (other than Trademark Collateral);
     (g) Other Intellectual Property;
     (h) Letter of Credit Rights arising out of, or related to, or derivative of
any of the property or interests in property described in this definition;
     (i) letters of credit transferred to the ABL Agent or any ABL Lender, or
with respect to which the Proceeds thereof have been assigned to the ABL Agent
or any ABL Lender, or on which the ABL Agent or any ABL Lender is named as
beneficiary, in each case arising out of, related to, or derivative of the
property or interests described in this definition;

-3-



--------------------------------------------------------------------------------



 



     (j) Supporting Obligations and Commercial Tort Claims, in each case, to the
extent arising out of, or related to, or derivative of the property or interests
in property described in this definition;
     (k) contracts, contract rights and other General Intangibles (other than
any Trademark Collateral), all Documents, Chattel Paper, and Instruments
(including promissory notes), in each case, to the extent arising out of, or
related to, or derivative of the property or interests in property described in
this definition;
     (l) books and Records relating to the items referred to in the preceding
clauses (a) through (k) (including all books, databases, data processing
software, customer lists, engineer drawings, and Records, whether tangible or
electronic, which contain any information relating to any of the items referred
to in the preceding clauses (a) through (k));
     (m) other Collateral other than Note Priority Collateral; and
     (n) collateral security and guarantees with respect to any of the foregoing
and all proceeds, products, substitutions, replacements, accessions, cash,
Money, insurance proceeds, Instruments, Securities, Security Entitlements,
Financial Assets, Deposit Accounts and Securities Accounts (except for the Notes
Collateral Account, the Notes Trust Monies and any identifiable Note Priority
Proceeds held in any of the foregoing) received as Proceeds of any of the
foregoing, but excluding identifiable Proceeds of Note Priority Collateral (such
non-excluded Proceeds, collectively, “ABL Priority Proceeds”); provided that no
Proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral unless
such Proceeds of ABL Priority Proceeds would otherwise constitute ABL Priority
Collateral.
       For purposes of clarification, and notwithstanding anything to the
contrary set forth in this Agreement, any of the items set forth in this
paragraph that are or become branded, or otherwise produced through the use or
other application of, any Trademark Collateral, whether pursuant to the exercise
of rights pursuant to Section 3.4 or otherwise, shall fully constitute ABL
Priority Collateral, and no Proceeds arising from any Disposition of any such
ABL Priority Collateral shall be, or be deemed to be, attributable to Note
Priority Collateral
     “ABL Security Documents” means any agreement, document or instrument
pursuant to which a Lien is granted securing any ABL Obligations or under which
rights or remedies with respect to such Liens are governed.
     “ABL Standstill Period” has the meaning set forth in Section 3.2(a)(i).
     “Access Period” means for each parcel of Mortgaged Premises, the period,
after the commencement of an Enforcement Period by the ABL Agent, which begins
on the earlier of (a) the day on which the ABL Agent provides the Notes Agent
with the written notice of its election to request access pursuant to
Section 3.3(b) and (b) the fifth Business Day after the Notes Agent provides the
ABL Agent with notice that the Notes Agent (or its agent) has obtained
possession or control of such parcel and ends on the earliest of (i) the 270th
day after the date (the “Initial Access Date”) on which the ABL Agent, or its
designee, initially obtains the ability to take

-4-



--------------------------------------------------------------------------------



 



physical possession of, remove, or otherwise control physical access to, or
actually uses, the ABL Collateral located on such Mortgaged Premises plus such
number of days, if any, after the Initial Access Date that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to Collateral located on such Mortgaged Premises, and (ii) the termination of
such Enforcement Period.
     “Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the Notes Agent
and/or the ABL Agent, one or more Grantors and the relevant financial
institution depository or securities intermediary.
     “Accounts” means all now present and future “accounts” (as defined in
Article 9 of the UCC).
     “Additional Pari Passu Notes Agent” means the Person appointed to act as
trustee, agent or representative for the holders of Additional Pari Passu Notes
Obligations pursuant to any Additional Pari Passu Notes Agreement, it being
understood and agreed that no Additional Pari Passu Notes Agent shall hold any
Lien on Collateral.
     “Additional Pari Passu Notes Agreement” means the indenture, credit
agreement or other agreement under which any Additional Pari Passu Notes
Obligations are incurred.
     “Additional Pari Passu Notes Obligations” means Indebtedness of the
Grantors issued following the date of this Agreement to the extent (a) such
Indebtedness is permitted by the terms of the ABL Credit Agreement to be secured
by Liens on the Collateral ranking pari passu with the Liens securing the Note
Obligations, (b) the Grantors have granted Liens on the Collateral to secure the
obligations in respect of such Indebtedness, and (c) the Additional Pari Passu
Notes Agent, for the holders of such Indebtedness has signed a joinder to this
Agreement or the Note Documents reasonably satisfactory to each Agent agreeing
on behalf of itself and such holders to (i) be bound by the terms of this
Agreement applicable to them, (ii) appoint the Notes Agent to act as their
representative hereunder and (iii) agree to be bound by the pari passu
intercreditor provisions contained in the Note Security Documents entered into
in connection with the Indenture (which provisions are binding on the Note
Claimholders only).
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.
     “Agents” means the ABL Agent and the Notes Agent.
     “Agreement” means this Intercreditor Agreement, as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time.

-5-



--------------------------------------------------------------------------------



 



     “Bank Product Debt” means Indebtedness and other Obligations relating to
Bank Products.
     “Bank Product Provider” shall mean any ABL Lender or Affiliate of an ABL
Lender that provides any Bank Products to any Grantor.
     “Bank Products” means “Bank Products” as such term is defined in the ABL
Credit Agreement.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
     “Bankruptcy Law” means the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.
     “Business Day” means a day that is a “Business Day” under both the
Indenture and the ABL Credit Agreement.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and all rights, warrants or options exchangeable
for or convertible into any of the items described in clauses (a) through
(e) above; provided that with respect to the foregoing, Capital Stock shall
exclude any debt securities convertible into Capital Stock, whether or not such
debt securities include any right of vote or participation with Capital Stock.
     “Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).
     “Claimholder” means any Note Claimholder or ABL Claimholder, as applicable.
     “Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, which constitute ABL Collateral or Notes
Collateral.
     “Commercial Tort Claims” means all present and future “commercial tort
claims” (as defined in Article 9 of the UCC).
     “Company” has the meaning assigned to that term in the Preamble to this
Agreement.
     “Company Subsidiary” has the meaning assigned to that term in the Preamble
to this Agreement.
     “Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

-6-



--------------------------------------------------------------------------------



 



     “Copyrights” means (a) all registered United States copyrights in any works
which are subject to copyright protection pursuant to Title 17 of the United
States Code, now existing or hereafter created or acquired, all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office and (b) all renewals thereof.
     “Deposit Accounts” means all present and future “deposit accounts” (as
defined in Article 9 of the UCC).
     “DIP Financing” has the meaning assigned to that term in Section 6.1.
     “Discharge of ABL Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:
     (a) payment in full in cash of all ABL Obligations (other than contingent
obligations or contingent indemnification obligations except as provided in
clause (e) below);
     (b) termination or expiration of all commitments, if any, to extend credit
under the ABL Loan Documents;
     (c) termination, cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent, but in no event greater than 105% of the
aggregate undrawn face amount, plus commissions, fees, and expenses) or backstop
of all letters of credit issued under the ABL Credit Agreement in compliance
with the terms of the ABL Credit Agreement;
     (d) cash collateralization (in an amount and manner reasonably satisfactory
to the ABL Agent) of the ABL Obligations constituting Bank Product Debt; and
     (e) cash collateralization (or support by a letter of credit) for any
costs, expenses and contingent indemnification obligations consisting of ABL
Obligations not yet due and payable but with respect to which a claim has been
threatened or asserted under any ABL Loan Documents (in an amount and manner
reasonably satisfactory to the ABL Agent).
     “Discharge of Note Obligations” means, except to the extent otherwise
expressly provided in Section 5.5, payment in full in cash of all Note
Obligations, satisfaction and discharge of the Indenture and any Additional Pari
Passu Notes Agreement or legal or covenant defeasance of the Indenture (other
than obligations that expressly survive such satisfaction and discharge or legal
or covenant defeasance).
     “Disposition” means any sale, lease, exchange, transfer or other
disposition of any Collateral.
     “Documents” means all present and future “documents” (as defined in
Article 9 of the UCC.

-7-



--------------------------------------------------------------------------------



 



     “Enforcement” means, collectively or individually for one or both of the
ABL Agent and the Notes Agent, when an ABL Default or Note Default, as
applicable, has occurred and is continuing, to enforce or attempt to enforce any
right or power to repossess, replevy, attach, garnish, levy upon, collect the
Proceeds of, foreclose or realize in any manner whatsoever its Lien upon, sell,
liquidate or otherwise dispose of, or otherwise restrict or interfere with the
use of, or exercise any remedies with respect to, any material amount of
Collateral, whether by judicial enforcement of any of the rights and remedies
under the ABL Loan Documents, the Note Documents and/or under any applicable
law, by self-help repossession, by non-judicial foreclosure sale, lease, or
other disposition, by set-off, by notification to account obligors of any
Grantor, by any sale, lease, or other disposition implemented by any Grantor
following an ABL Default or a Note Default, as applicable, in connection with
which the ABL Agent or the Notes Agent, as applicable, has agreed to release its
Liens on the subject property, or otherwise, but in all cases excluding (i) the
establishment of borrowing base reserves, collateral ineligibles, or other
conditions for advances, (ii) the changing of advance rates or advance
sublimits, (iii) the imposition of a default rate or late fee, (iv) the
collection and application of Accounts or other monies deposited from time to
time in Deposit Accounts or Securities Accounts, in each case, to the extent
constituting ABL Priority Collateral, against the ABL Obligations pursuant to
the provisions of the ABL Loan Documents (including, without limitation, the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of Collateral to the ABL Agent), (v) the cessation of lending
pursuant to the provisions of the ABL Loan Documents, including upon the
occurrence of a default on the existence of an over-advance, (vi) the filing of
a proof of claim in any Insolvency or Liquidation Proceeding, (vii) the consent
by the ABL Agent to disposition by any Grantor of any of the ABL Priority
Collateral, and (viii) the acceleration of the Notes Obligations or the ABL
Obligations.
     “Enforcement Notice” means a written notice delivered, at a time when an
ABL Default or Note Default has occurred and is continuing, by either the ABL
Agent or the Notes Agent to the other announcing that an Enforcement Period has
commenced, specifying the relevant event of default, stating the current balance
of the ABL Obligations or the Note Obligations, as applicable, and requesting
the current balance of the ABL Obligations or Note Obligations, as applicable,
owing to the noticed party.
     “Enforcement Period” means the period of time following the receipt by
either the ABL Agent or the Notes Agent of an Enforcement Notice from the other
until the earliest of (a) in the case of an Enforcement Period commenced by the
Notes Agent, the Discharge of Note Obligations, (b) in the case of an
Enforcement Period commenced by the ABL Agent, the Discharge of ABL Obligations,
(c) the ABL Agent or the Notes Agent (as applicable) agreeing in writing to
terminate the Enforcement Period, or (d) the date on which the ABL Default or
the Note Default that was the subject of the Enforcement Notice relating to such
Enforcement Period has been cured to the satisfaction of the ABL Agent or the
Notes Agent, as applicable, or waived in writing.
     “Equipment” means, as to each Grantor, all of such Grantor’s now owned and
hereafter acquired equipment, as defined in Article 9 of the UCC, wherever
located, including all attachments, accessions and property now or hereafter
affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.

-8-



--------------------------------------------------------------------------------



 



     “Financial Assets” means all present and future “financial assets” (as
defined in Article 9 of the UCC).
     “General Intangibles” means all present and future “general intangibles”
(as defined in Article 9 of the UCC).
     “Governmental Authority” means any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
     “Grantors” means the Company, each Company Subsidiary and each other Person
that has or may from time to time hereafter execute and deliver an ABL Security
Document or a Note Security Document as a grantor of a security interest (or the
equivalent thereof).
     “Hedge Agreements” means any agreement relating to any swap, cap, floor,
collar, option, forward, cross right or obligation, or combination thereof or
similar transaction, with respect to interest rate, foreign exchange, currency,
or commodity risk.
     “Indebtedness” means and includes all Obligations that constitute “Debt,”
“Indebtedness,” “Obligations,” “Liabilities” or any similar term within the
meaning of the ABL Credit Agreement or the Indenture, as applicable.
     “Indenture” has the meaning assigned to that term in the Recitals to this
Agreement.
     “Initial ABL Credit Agreement” has the meaning assigned to that term in the
Recitals.
     “Initial Access Date” has the meaning assigned to that term in the
definition of the term “Access Period.”
     “Initial Notes” has the meaning assigned to that term in the Recitals.
     “Initial Use Date” has the meaning assigned to that term in the definition
of the term “Use Period.”
     “Insolvency or Liquidation Proceeding” means:
          (a) any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor;
          (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets, in each case, except as
permitted under the ABL Credit Agreement, the Indenture and any Additional Pari
Passu Notes Agreement;

-9-



--------------------------------------------------------------------------------



 



          (c) any composition of liabilities or similar arrangement relating to
any Grantor, whether or not under a court’s jurisdiction or supervision;
          (d) any liquidation, dissolution, reorganization or winding up of any
Grantor, whether voluntary or involuntary, whether or not under a court’s
jurisdiction or supervision, and whether or not involving insolvency or
bankruptcy; or
          (e) any general assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.
     “Instruments” means all present and future “instruments” (as defined in
Article 9 of the UCC).
     “Intellectual Property License” means a license or other agreement related
to any Trademark granting a right to use such Trademark, to which a Grantor is a
party, whether as a licensee or a licensor, and the right to use any such
Trademark (to the extent permitted by such license).
     “Inventory” means as to each Grantor, all of such Grantor’s now owned and
hereafter existing or acquired inventory, as defined in Article 9 of the UCC,
wherever located.
     “Investment Property” means all present and future “investment property”
(as defined in Article 9 of the UCC), including, without limitation, all Capital
Stock of Subsidiaries of the Company.
     “Letter of Credit Rights” means all present and future “letter of credit
rights” (as defined in Article 9 of the UCC).
     “Lien” means any mortgage, pledge, hypothec, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any other security agreement (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease (as defined in the ABL Credit Agreement) having substantially the
same economic effect as any of the foregoing).
     “Money” means all present and future “money” (as defined in Article 9 of
the UCC).
     “Mortgaged Premises” means any real property which shall now or hereafter
be subject to a Note Mortgage and/or an ABL Mortgage.
     “New Agent” has the meaning assigned to that term in Section 5.5.
     “New Debt Notice” has the meaning assigned to that term in Section 5.5.
     “Non-Conforming Plan of Reorganization” means any Plan of Reorganization
whose provisions are inconsistent with the provisions of this Agreement,
including any plan of reorganization that purports to re-order (whether by
subordination, invalidation, or otherwise) or otherwise disregard, in whole or
part, the provisions of Article II (including the Lien priorities of
Section 2.1), the provisions of Article IV, or the provisions of Article VI,
unless such Plan of

-10-



--------------------------------------------------------------------------------



 



Reorganization has been accepted by the voluntary required vote of each class of
ABL Claimholders and Note Claimholders.
     “Note Claimholders” means, at any relevant time, the holders of Note
Obligations at that time, including the Noteholders, each Additional Pari Passu
Notes Agent and the Notes Agent.
     “Note Collateral” means any and all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Note Obligations.
     “Note Default” means an “Event of Default” as defined in the Indenture or
in any Additional Pari Passu Notes Agreement.
     “Note Documents” means the Indenture, the Notes, each Additional Pari Passu
Notes Agreement, the Note Security Documents and each of the other agreements,
documents and instruments executed pursuant thereto, and any other document or
instrument executed or delivered at any time in connection with any Note
Obligations, including any intercreditor or joinder agreement among holders of
Note Obligations to the extent such are effective at the relevant time, as each
may be amended, restated, supplemented, modified, renewed, extended or
Refinanced from time to time in accordance with the provisions of this
Agreement.
     “Noteholders” means the “Holders” as defined in the Indenture and any
holders of Additional Pari Passu Notes Obligations.
     “Note Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Note Obligations or
under which rights or remedies with respect to any such Liens are governed.
     “Note Obligations” means all Obligations outstanding under the Notes and
the other Note Documents, and all Additional Pari Passu Notes Obligations. “Note
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Note Document or Additional Pari Passu Notes
Agreement, whether or not the claim for such interest is allowed as a claim in
such Insolvency or Liquidation Proceeding.
     “Note Priority Collateral” means all now owned or hereafter acquired Note
Collateral that constitutes:
     (a) Real Estate Assets (other than fixtures);
     (b) Trademark Collateral;
     (c) Notes Trust Monies;
     (d) the Notes Collateral Account;

-11-



--------------------------------------------------------------------------------



 



     (e) Supporting Obligations and Commercial Tort Claims, in each case, to the
extent arising out of, or related to, or derivative of, the property or
interests described in this definition; and
     (f) collateral security and guarantees with respect to any of the foregoing
and all proceeds, products, substitutions, replacements, accessions, cash,
Money, insurance proceeds, Instruments, Securities, Security Entitlements and
Financial Assets received as Proceeds of any of the foregoing, but excluding
indentifiable Proceeds of ABL Priority Collateral (such non-excluded Proceeds,
collectively, “Note Priority Proceeds”); provided that no Proceeds of Note
Priority Proceeds will constitute Note Priority Collateral unless such Proceeds
of Note Priority Proceeds would otherwise constitute Note Priority Collateral.
     “Note Security Documents” means any agreement, document or instrument
pursuant to which a Lien is granted securing any Note Obligations or under which
rights or remedies with respect to such Liens are governed.
     “Note Standstill Period” has the meaning set forth in Section 3.1(a)(i).
     “Notes” means, collectively, (a) the Initial Notes and (b) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to increase, replace,
refinance or refund in whole or in part the Obligations outstanding under the
Initial Notes or any other agreement or instrument referred to in this clause,
unless such agreement or instrument expressly provides that it is not intended
to be and is not a Note, or such agreement or instrument is not a Permitted
Refinancing Agreement. Any reference to the Notes hereunder shall be deemed a
reference to any Notes then in existence.
     “Notes Agent” has the meaning assigned to that term in the Preamble of this
Agreement.
     “Notes Collateral Account” means any deposit account or securities account
required to be established pursuant to the Note Documents for purposes of
holding proceeds of Note Priority Collateral pending application as required
under the Note Documents.
     “Notes Trust Monies” means proceeds of Note Priority Collateral required
pursuant to the Note Documents to be deposited into the Notes Collateral
Account.
     “Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts from time to time owing by any Grantor
to any agent or trustee (including either Agent), the ABL Claimholders, the Note
Claimholders or any of them or their respective Affiliates, arising from or in
connection with the ABL Loan Documents, the Note Documents or Bank Products,
whether for principal, interest or payments for early termination, whether or
not evidenced by any note, or other instrument or document, whether arising from
an extension of credit, opening of a letter of credit, acceptance, loan,
guaranty, indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Grantors,
including, without

-12-



--------------------------------------------------------------------------------



 



limitation, the “Obligations”, as defined in the ABL Credit Agreement, and the
“Obligations”, as defined in the Indenture, under the Notes and any Additional
Pari Passu Notes Agreement.
     “Other Intellectual Property” means, all of the following in any
jurisdiction throughout the world to the extent not constituting Trademark
Collateral: (a) patents, patent applications and inventions, including all
renewals, extensions, combinations, divisions, or reissues thereof, (“Patents”);
(b) Copyrights; (c) all computer software, source code, executable code, data,
databases and documentation thereof; (d) all trade secret rights in information,
including trade secret rights in any formula, pattern, compilation, program,
device, method, technique, or process, that (1) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use, and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy; (e) all other
intellectual property or proprietary rights in any discoveries, concepts, ideas,
research and development, know-how, formulae, patterns, inventions,
compilations, compositions, manufacturing and production processes and
techniques, program, device, method, technique, technical data, procedures,
designs, recordings, graphs, drawings, reports, analyses, specifications,
databases, and other proprietary or confidential information, including customer
lists, supplier lists, pricing and cost information, business and marketing
plans and proposals and advertising and promotional materials; and (f) all
rights to sue at law or in equity for any infringement or other impairment or
violation thereof and all products and proceeds of the foregoing.
     “Permitted Refinancing” means any Refinancing the governing documentation
of which constitutes Permitted Refinancing Agreements.
     “Permitted Refinancing Agreements” means, with respect to either the ABL
Credit Agreement, the Notes or any Additional Pari Passu Notes Agreement, as
applicable, any credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to increase, replace (whether upon or after termination or otherwise),
refinance or refund in whole or in part the Obligations outstanding under the
ABL Credit Agreement, the Notes or any Additional Pari Passu Notes Agreement,
whether or not such increase, replacement, refinancing or refunding occurs
(i) with the original parties thereto, (ii) on one or more separate occasions or
(iii) simultaneously or not with the termination or repayment of the ABL Credit
Agreement, the Notes or any Additional Pari Passu Notes Agreement or any other
agreement or instrument referred to in this clause, unless such agreement or
instrument expressly provides that it is not intended to be and is not a
Permitted Refinancing Agreement, as such financing documentation may be amended,
restated, supplemented or otherwise modified from time to time and that would
not be prohibited by Section 5.3(c) or Section 5.3(d), as applicable.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan of Reorganization” means any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.

-13-



--------------------------------------------------------------------------------



 



     “Pledged Collateral” has the meaning set forth in Section 5.4(a).
     “Proceeds” means all “proceeds” (as defined in Article 9 of the UCC),
including any payment or property received on account of any claim secured by
Collateral in any Insolvency or Liquidation Proceeding.
     “Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Company or any Grantor in any real
property.
     “Records” means all present and future “records” (as defined in Article 9
of the UCC).
     “Recovery” has the meaning set forth in Section 6.4.
     “Refinance” means, in respect of any Indebtedness, to refinance, extend,
renew, defease, amend, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for, such
Indebtedness, in any case in whole or in part. “Refinanced” and “Refinancing”
shall have correlative meanings.
     “Secured Parties” means the ABL Claimholders and the Note Claimholders.
     “Security” means all present and future “Securities” (as defined in
Article 9 of the UCC).
     “Security Entitlements” means all present and future “security
entitlements” (as defined in Article 9 of the UCC).
     “Securities Accounts” means all present and future “securities accounts”
(as defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
     “Supporting Obligations” means all present and future “supporting
obligations” (as defined in Article 9 of the UCC).
     “Trademark Collateral” means, collectively, all Trademarks and Intellectual
Property Licenses.
     “Trademarks” means trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks, service mark
applications, and Copyrights (whether or not registered) embodied in any of the
foregoing or related to works with which the goodwill of any Grantor has become
associated, and (a) all renewals thereof, (b) all income,

-14-



--------------------------------------------------------------------------------



 



royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (c) the right to sue for past, present and future
infringements and dilutions thereof, (d) the goodwill of each Grantor’s business
symbolized by the foregoing and connected therewith, and (e) all of each
Grantor’s rights corresponding thereto throughout the world.
     “UCC” means the Uniform Commercial Code (or any similar equivalent
legislation) as in effect from time to time in the State of New York; provided,
however, that, at any time, if by reason of mandatory provisions of law, any or
all of the perfection or priority of the Agents’ security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other that the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
     “Use Period” means, with respect to the Note Priority Collateral, the
period, after the commencement of an Enforcement Period by the ABL Agent, which
begins on the earlier of (a) the day on which the ABL Agent provides the Notes
Agent with an Enforcement Notice and (b) the fifth Business Day after the Notes
Agent provides the ABL Agent with notice that the Notes Agent (or its agent) has
obtained possession or control of such Collateral and ends on the earliest of
(i) the 270th day after the date (the “Initial Use Date”) on which the ABL
Agent, or its designee, initially obtains the ability to take physical
possession of, remove, or otherwise control physical access to, or actually
uses, such Note Priority Collateral plus such number of days, if any, after the
Initial Use Date that it is stayed or otherwise prohibited by law or court order
from exercising remedies with respect to such Note Priority Collateral and
(ii) the termination of such Enforcement Period.
     1.2. Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:
     (a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;
     (b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
     (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
     (d) all references herein to Sections or Articles shall be construed to
refer to Sections or Articles of this Agreement;

-15-



--------------------------------------------------------------------------------



 



     (e) all uncapitalized terms have the meanings, if any, given to them in the
UCC, as now or hereafter enacted in the State of New York (unless otherwise
specifically defined herein);
     (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights;
     (g) any reference herein to a Person in a particular capacity or capacities
excludes such Person in any other capacity or individually;
     (h) any reference herein to any law shall be construed to refer to such law
as amended, modified, codified, replaced, or re-enacted, in whole or in part,
and in effect on the pertinent date; and
     (i) in the compilation of periods of time hereunder from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to, but not through or including.”
II.
LIEN PRIORITIES.
     2.1. Relative Priorities. Irrespective of the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Note
Obligations granted on the Collateral or of any Liens securing the ABL
Obligations granted on the Collateral (including, in each case, irrespective of
whether any such Lien is granted (or secures Obligations relating to the period)
before or after the commencement of any Insolvency or Liquidation Proceeding)
and notwithstanding any provision of any UCC, or any other applicable law, or
the ABL Loan Documents or the Note Documents or any defect or deficiencies in,
or failure to attach or perfect, the Liens securing the ABL Obligations or the
Note Obligations or any other circumstance whatsoever, the ABL Agent, on behalf
of the ABL Claimholders, and the Notes Agent, on behalf of the Note
Claimholders, hereby agree that:
     (a) any Lien of the ABL Agent on the ABL Priority Collateral securing the
ABL Obligations, whether such Lien is now or hereafter held by or on behalf of
the ABL Agent or any other ABL Claimholder or any other agent or trustee
therefor, regardless of how or when acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to any Lien on the ABL Priority Collateral securing any Note
Obligations; and
     (b) any Lien of the Notes Agent on the Note Priority Collateral securing
the Note Obligations, whether such Lien is now or hereafter held by or on behalf
of the Notes Agent, any other Note Claimholder or any other agent or trustee
therefor, regardless of how or when acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects to all Liens on the Note Priority Collateral securing any ABL
Obligations.
     2.2. Prohibition on Contesting Liens. Each of the Notes Agent, on behalf of
each Note Claimholder, and the ABL Agent, on behalf of each ABL Claimholder,
consents to the granting

-16-



--------------------------------------------------------------------------------



 



of Liens in favor of the other to secure the ABL Obligations and the Note
Obligations, as applicable, and agrees that no Claimholder will be entitled to,
and it will not (and shall be deemed to have irrevocably, absolutely, and
unconditionally waived any right to), contest (directly or indirectly) or
support (directly or indirectly) any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding): (a) the
attachment, perfection, priority, validity or enforceability of any Lien in the
Collateral held by or on behalf of any of the ABL Claimholders to secure the
payment of the ABL Obligations or any of the Note Claimholders to secure the
payment of the Note Obligations, (b) the priority, validity or enforceability of
the ABL Obligations or the Note Obligations, including the allowability or
priority of the Note Obligations or the ABL Obligations, as applicable, in any
Insolvency or Liquidation Proceeding, or (c) the validity or enforceability of
the provisions of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of the ABL Agent, on behalf of the
ABL Claimholders, or the Notes Agent, on behalf of the Note Claimholders, to
enforce this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the Obligations as provided in Sections 2.1,
3.1, 3.2 and 6.1.
     2.3. No New Liens. So long as neither the Discharge of ABL Obligations nor
the Discharge of Note Obligations has occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against one or more of the
Company or any other Grantor, the parties hereto agree, subject to Article VI,
that the Company shall not, and shall not permit any other Grantor to:
     (a) grant or permit any additional Liens on any asset or property to secure
any Note Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure the ABL Obligations; or
     (b) grant or permit any additional Liens on any asset or property to secure
any ABL Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure the Note Obligations.
To the extent any additional Liens are granted on any asset or property (except
as contemplated by Section 2.4) pursuant to this Section 2.3, the priority of
such additional Liens shall be determined in accordance with Section 2.1. In
addition, to the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights or remedies available hereunder,
the ABL Agent, on behalf of the ABL Claimholders, and the Notes Agent, on behalf
of Note Claimholders, agree that any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.
     2.4. Similar Liens and Agreements. The parties hereto agree that it is
their intention that the ABL Collateral and the Note Collateral be identical
except (a) the Note Collateral shall not include a Lien on securities of Company
Subsidiaries included in the ABL Collateral to the extent a Lien in favor of the
Note Agent thereon would require the filing of financial statements with the
Securities and Exchange Commission pursuant to Rule 3-16 of Regulation S-X under
the Securities Act of 1933, as amended, and (b) as provided in Article VI and as
otherwise provided herein. In furtherance of the foregoing and of Section 8.8,
the parties hereto agree, subject to the other provisions of this Agreement,
upon request by the ABL Agent or the Notes Agent, to cooperate in good faith
(and to direct their counsel to cooperate in good faith) from

-17-



--------------------------------------------------------------------------------



 



time to time in order to determine the specific items included in the ABL
Collateral and the Note Collateral and the steps taken to perfect their
respective Liens thereon and the identity of the respective parties obligated
under the ABL Loan Documents and the Note Documents.
III.
EXERCISE OF REMEDIES; ENFORCEMENT.
     3.1. Restrictions on the Notes Agent and the Note Claimholders.
     (a) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Notes Agent and the other Note Claimholders:
     (i) will not exercise or seek to exercise (but instead shall be deemed to
have hereby irrevocably, absolutely and unconditionally waived for the duration
of the Note Standstill Period), any rights, powers, or remedies with respect to
any ABL Priority Collateral (including (A) any right of set-off or any right
under any Account Agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which the Notes Agent or any Note Claimholder is a
party, (B) any right to undertake self-help re-possession or non-judicial
disposition of any ABL Priority Collateral (including any partial or complete
strict foreclosure), and/or (C) any right to institute, prosecute, or otherwise
maintain any action or proceeding with respect to such rights, powers or
remedies (including any action of foreclosure)) provided, however, that the
Notes Agent may exercise any or all of such rights, powers, or remedies after a
period of at least 270 days has elapsed since the later of: (i) the date on
which the Notes Agent declared the existence of a Note Default, accelerated (to
the extent such amount was not already due and owing) the payment of the
principal amount of all Note Obligations, and demanded payment thereof and
(ii) the date on which the ABL Agent received the Enforcement Notice from the
Notes Agent; provided, further, however, that neither the Notes Agent nor any
other Note Claimholder shall exercise any rights or remedies with respect to the
ABL Priority Collateral if, notwithstanding the expiration of such 270-day
period, the ABL Agent or the other ABL Claimholders (A) shall have commenced,
whether before or after the expiration of such 270-day period, and be diligently
pursuing the exercise of their rights, powers, or remedies with respect to all
or any material portion of such Collateral (prompt written notice of such
exercise to be given to the Notes Agent), or (B) shall have been stayed by
operation of law or any court order from pursuing any such exercise of remedies
(the period during which the Notes Agent and the other Note Claimholders may not
pursuant to this Section 3.1(a)(i) exercise any rights, powers, or remedies with
respect to the ABL Priority Collateral, the “Note Standstill Period”);
     (ii) will not, directly or indirectly, contest, protest or object to or
hinder any judicial or non-judicial foreclosure proceeding or action (including
any partial or complete strict foreclosure) brought by the ABL Agent or any
other ABL Claimholder relating to the ABL Priority Collateral or any other
exercise by the ABL Agent or any other ABL Claimholder of any other rights,
powers and remedies relating to the ABL Priority Collateral, including any sale,
lease, exchange, transfer, or other disposition of the ABL

-18-



--------------------------------------------------------------------------------



 



Priority Collateral, whether under the ABL Loan Documents, applicable law, or
otherwise;
     (iii) subject to their rights under clause (a)(i) above (and under clause
(vi) of Section 3.1(c)), will not object to the forbearance by the ABL Agent or
the ABL Claimholders from bringing or pursuing any Enforcement with respect to
the ABL Priority Collateral;
     (iv) except as may be permitted in Section 3.1(c), irrevocably, absolutely,
and unconditionally waive any and all rights the Notes Agent or the Note
Claimholders may have as a junior lien creditor or otherwise to object (and seek
or be awarded any relief of any nature whatsoever based on any such objection)
to the manner in which the ABL Agent or the ABL Claimholders (A) enforce or
collect (or attempt to collect) the ABL Obligations or (B) realize or seek to
realize upon or otherwise enforce the Liens in and to the ABL Priority
Collateral securing the ABL Obligations, regardless of whether any action or
failure to act by or on behalf of the ABL Agent or ABL Claimholders is adverse
to the interest of the Notes Agent or the Note Claimholders. Without limiting
the generality of the foregoing, the Note Claimholders shall be deemed to have
hereby irrevocably, absolutely, and unconditionally waived any right to object
(and seek or be awarded any relief of any nature whatsoever based on any such
objection), at any time prior or subsequent to any disposition of any of the ABL
Priority Collateral, on the ground(s) that any such disposition of ABL Priority
Collateral (x) would not be or was not “commercially reasonable” within the
meaning of any applicable UCC and/or (y) would not or did not comply with any
other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral; and
     (v) subject to Section 3.1(a) and (c), acknowledge and agree that no
covenant, agreement or restriction contained in the Note Security Documents or
any other Note Document (other than this Agreement) shall be deemed to restrict
in any way the rights and remedies of the ABL Agent or the ABL Claimholders with
respect to the ABL Priority Collateral as set forth in this Agreement and the
ABL Loan Documents;
provided, however, that, in the case of (i), (ii) and (iii) above, the Liens
granted to secure the Note Obligations of the Note Claimholders shall attach to
any Proceeds resulting from actions taken by the ABL Agent or any ABL
Claimholder with respect to the ABL Priority Collateral in accordance with this
Agreement after application of such Proceeds to the extent necessary to meet the
requirements of a Discharge of ABL Obligations.
     (b) Until the Discharge of ABL Obligations, whether or not any Insolvency
or Liquidation Proceeding has been commenced by or against any Grantor, the ABL
Agent and the other ABL Claimholders shall have the right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt)
and, in connection therewith (including voluntary Dispositions of ABL Priority
Collateral by the respective Grantors after an ABL Default) make determinations
regarding the release, disposition, or restrictions with respect to the ABL
Priority Collateral without any consultation with or the consent of the Notes
Agent or any Note Claimholder; provided, however, that the Lien securing the
Note Obligations shall remain on the Proceeds (other

-19-



--------------------------------------------------------------------------------



 



than those properly applied to the ABL Obligations in accordance with
Section 4.1) of such Collateral released or disposed of subject to the relative
priorities described in Section 2.1. In exercising rights, powers, and remedies
with respect to the ABL Priority Collateral, the ABL Agent and the ABL
Claimholders may enforce the provisions of the ABL Loan Documents and exercise
rights, powers, and/or remedies thereunder and/or under applicable law or
otherwise, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of the ABL
Priority Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC and of a secured creditor under the Bankruptcy Laws of
any applicable jurisdiction.
     (c) Notwithstanding anything to the contrary contained herein, the Notes
Agent and any Note Claimholder may:
     (i) file a claim or statement of interest with respect to the Note
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
     (ii) take any action (not adverse to the priority status of the Liens on
the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Claimholders to exercise rights, powers, and/or remedies in respect thereof,
including those under Article VI) in order to create, perfect, preserve or
protect (but not enforce) its Lien on any of the ABL Priority Collateral;
     (iii) file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Note
Claimholders, including any claims secured by the ABL Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;
     (iv) file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement or applicable law (including the Bankruptcy Laws of any applicable
jurisdiction) and any pleadings, objections, motions or agreements which assert
rights or interests available to secured creditors solely with respect to the
Note Priority Collateral;
     (v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments, obligations, and motions (including in support
of or opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such

-20-



--------------------------------------------------------------------------------



 



vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn;
     (vi) exercise any of the rights, powers and/or remedies with respect to any
of the ABL Priority Collateral after the termination of the Note Standstill
Period to the extent permitted by Section 3.1(a)(i); and
     (vii) take any action described in clauses (iii), (vi) and (viii) of the
definition of “Enforcement”.
The Notes Agent, on behalf of the Note Claimholders, agrees that no Note
Claimholder will take or receive any ABL Priority Collateral (including
Proceeds) in connection with the exercise of any right or remedy (including
set-off) with respect to ABL Priority Collateral in its capacity as a creditor
in violation of this Agreement. Without limiting the generality of the
foregoing, unless and until the Discharge of ABL Obligations has occurred,
except as expressly provided in Sections 3.1(a)(i), 6.7 and clause (vi) of
Section 3.1(c), the sole right of the Notes Agent and the Note Claimholders with
respect to the ABL Priority Collateral is to hold a Lien on such Collateral
pursuant to the Note Security Documents for the period and to the extent granted
therein and to receive a share of the Proceeds thereof, if any, in accordance
with Section 4.1.
     (d) Except as otherwise specifically set forth in Sections 3.1(a), 3.4 and
3.5 and Article VI, the Notes Agent and the Note Claimholders may exercise
rights and remedies as unsecured creditors against any Grantor and may exercise
rights and remedies with respect to the Note Priority Collateral, in each case,
in accordance with the terms of the Note Documents and applicable law; provided,
however, that in the event that the Notes Agent or any Note Claimholder becomes
a judgment Lien creditor in respect of ABL Priority Collateral as a result of
its enforcement of its rights as an unsecured creditor with respect to the Note
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the ABL Obligations) as the other
Liens securing the Note Obligations are subject to this Agreement.
     (e) Except as provided in Section 5.3(d), nothing in this Agreement shall
prohibit the receipt by the Notes Agent or any other Note Claimholders of the
required payments of interest, principal and other amounts owed in respect of
the Note Obligations so long as such receipt is not the direct or indirect
result of the exercise by the Notes Agent or any Note Claimholders of rights or
remedies as a secured creditor (including set-off) with respect to ABL Priority
Collateral or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement impairs or otherwise adversely affects
any rights or remedies the ABL Agent or the ABL Claimholders may have against
the Grantors under the ABL Loan Documents.
     3.2. Restrictions on the ABL Agent and ABL Claimholders.
     (a) Until the Discharge of Note Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, subject to the limited extent provided in Article VI, the ABL Agent and
the other ABL Claimholders:

-21-



--------------------------------------------------------------------------------



 



     (i) will not exercise or seek to exercise (but instead shall be deemed to
have hereby irrevocably, absolutely and unconditionally waived for the duration
of the ABL Standstill Period) any rights, powers, or remedies with respect to
any Note Priority Collateral (including (A) any right of set-off or any right
under any Account Agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which the ABL Agent or any ABL Claimholder is a
party, (B) any right to undertake self-help repossession or nonjudicial
disposition of any Note Priority Collateral (including any partial or complete
strict foreclosure), or (C) any right to institute, prosecute or otherwise
maintain any action or proceeding with respect to such rights, powers, or
remedies (including any action of foreclosure)); provided, however, that the ABL
Agent may exercise any or all of such rights, powers, or remedies after a period
of at least 270 days has elapsed since the later of: (i) the date on which the
ABL Agent declared the existence of an ABL Default, accelerated (to the extent
such amount was not already due and owing) the payment of the principal amount
of all ABL Obligations, and demanded payment thereof and (ii) the date on which
the Notes Agent received the Enforcement Notice from the ABL Agent relating to
such action; provided, further, however, that neither the ABL Agent nor the
other ABL Claimholders shall exercise any remedies with respect to the Notes
Priority Collateral if, notwithstanding the expiration of such 270-day period,
the Notes Agent or the Notes Claimholders (A) shall have commenced, whether
before or after the expiration of such 270-day period, and be diligently
pursuing the exercise of their rights or remedies with respect to all or any
material portion of such Collateral (prompt notice of such exercise to be given
to the ABL Agent) or (B) shall have been stayed by operation of law or by any
court order from pursuing any such exercise of remedies (the period during which
the ABL Agent and the other ABL Claimholders may not pursuant to this
Section 3.2(a)(i) exercise any rights or remedies with respect to the Note
Priority Collateral, the “ABL Standstill Period”); provided, finally, however,
that the ABL Agent, independent in all respects of the preceding provisos, may
exercise the rights provided for in Section 3.3 (with respect to any Access
Period) and Section 3.4 (with respect to any Access Period or Use Period);
     (ii) will not, directly or indirectly, contest, protest or object to or
hinder any judicial or non-judicial foreclosure proceeding or action (including
any partial or complete strict foreclosure) brought by the Notes Agent or any
other Note Claimholder relating to the Note Priority Collateral or any other
exercise by the Notes Agent or any other Note Claimholder of any rights, powers
and remedies relating to the Note Priority Collateral, including any sale,
lease, exchange, transfer, or other disposition of the Note Priority Collateral,
whether under the Note Documents, applicable law, or otherwise subject to the
Notes Agent’s and the other Note Claimholders’ obligations under Sections 3.3
and 3.4;
     (iii) subject to Section 3.2(a), will not object to the forbearance by the
Notes Agent or the Note Claimholders from bringing or pursuing any Enforcement
with respect to the Note Priority Collateral;
     (iv) subject to Sections 3.2(c), 3.3, 3.4, and 3.5, irrevocably, absolutely
and unconditionally waive any and all rights the ABL Agent and ABL Claimholders
may have as a junior lien creditor or otherwise to object (and seek or be
awarded any relief of

-22-



--------------------------------------------------------------------------------



 



any nature whatsoever based on any such objection) to the manner in which the
Notes Agent or the Note Claimholders (a) enforce or collect (or attempt to
collect) the Note Obligations or (b) realize or seek to realize upon or
otherwise enforce the Liens in and to the Note Priority Collateral securing the
Note Obligations, regardless of whether any action or failure to act by or on
behalf of the Notes Agent or Note Claimholders is adverse to the interest of the
ABL Claimholders. Without limiting the generality of the foregoing, the ABL
Claimholders shall be deemed to have hereby irrevocably, absolutely and
unconditionally waived any right to object (and seek or be awarded any relief of
any nature whatsoever based on any such objection), at any time prior to or
subsequent to any disposition of any Note Priority Collateral, on the ground(s)
that any such disposition of Note Priority Collateral (a) would not be or was
not “commercially reasonable” within the meaning of any applicable UCC and/or
(b) would not or did not comply with any other requirement under any applicable
UCC or under any other applicable law governing the manner in which a secured
creditor (including one with a Lien on real property) is to realize on its
collateral; and
     (v) subject to Sections 3.2(a) and (c) and Sections 3.3, 3.4, and 3.5,
acknowledge and agree that no covenant, agreement or restriction contained in
the ABL Security Documents or any other ABL Loan Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Notes Agent or the Note Claimholders with respect to the Note Priority
Collateral as set forth in this Agreement and the Note Documents;
provided, however, that in the case of (i), (ii) and (iii) above, the Liens
granted to secure the ABL Obligations of the ABL Claimholders shall attach to
any Proceeds resulting from actions taken by the Notes Agent or any Note
Claimholder with respect to the Note Priority Collateral in accordance with this
Agreement after application of such Proceeds to the extent necessary to meet the
requirements of a Discharge of Note Obligations.
     (b) Until the Discharge of Note Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Notes Agent and the Note Claimholders shall have the right to
enforce rights, exercise remedies (including set-off and the right to credit bid
their debt) and make, in connection therewith (including voluntary Dispositions
of Note Priority Collateral by the respective Grantors after a Note Default)
determinations regarding the release, disposition, or restrictions with respect
to the Note Priority Collateral without any consultation with or the consent of
the ABL Agent or any ABL Claimholder subject to the Notes Agent’s and the Note
Claimholders’ obligations under Sections 3.3 and 3.4; provided, however, that
the Lien securing the ABL Obligations shall remain on the Proceeds (other than
those properly applied to the Note Obligations in accordance with the Note
Documents) of such Collateral released or disposed of subject to the relative
priorities described in Section 2.1. In exercising rights and remedies with
respect to the Note Priority Collateral, the Notes Agent and the Note
Claimholders may enforce the provisions of the Note Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion subject to the Notes Agent’s and the
Note Claimholders’ obligations under Sections 3.3 and 3.4. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the Note Priority Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights

-23-



--------------------------------------------------------------------------------



 



and remedies of a secured creditor under the UCC and of a secured creditor under
the Bankruptcy Laws of any applicable jurisdiction.
     (c) Notwithstanding anything to the contrary contained herein, the ABL
Agent and any ABL Claimholder may:
     (i) file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
     (ii) take any action (not adverse to the priority status of the Liens on
the Note Priority Collateral, or the rights of the Notes Agent or any of the
Note Claimholders to exercise rights, powers and/or remedies in respect thereof,
including those under Article VI) in order to create, perfect, preserve or
protect (but, subject to the provisions of Sections 3.3, and 3.4, not enforce)
its Lien on any of the Note Priority Collateral;
     (iii) file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Claimholders, including any claims secured by the Note Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;
     (iv) file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement or applicable law (including the Bankruptcy Laws of any applicable
jurisdiction) and any pleadings, objections, motions or agreements which assert
rights or interests available to secured creditors solely with respect to the
ABL Priority Collateral;
     (v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and, accordingly, a violation of the terms of this
Agreement, and the Notes Agent shall be entitled to have any such vote to accept
a Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn;
     (vi) exercise any of its rights, powers, and/or remedies with respect to
any of the Note Priority Collateral to the extent permitted by
Sections 3.2(a)(i), 3.3, and 3.4.; and
     (vii) take any action described in clauses (i) through (viii) of the
definition of “Enforcement”.

-24-



--------------------------------------------------------------------------------



 



The ABL Agent, on behalf of the ABL Claimholders, agrees that no ABL Claimholder
will take or receive any Note Priority Collateral (including Proceeds) in
connection with the exercise of any right or remedy (including set-off) with
respect to any Note Priority Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of Note Obligations has occurred, except as
expressly provided in Sections 3.2(a)(i), 3.3, 3.4 and 3.5 and clause (vi) of
this Section 3.2(c), the sole right of the ABL Agent and the ABL Claimholders
with respect to the Note Priority Collateral is to hold a Lien on such
Collateral pursuant to the ABL Security Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
in accordance with Section 4.1.
     (d) Except as otherwise specifically set forth in Sections 3.2(a) and 3.5
and Article VI, the ABL Agent and the ABL Claimholders may exercise rights and
remedies as unsecured creditors against any Grantor and may exercise rights and
remedies with respect to the ABL Priority Collateral, in each case, in
accordance with the terms of the ABL Loan Documents and applicable law;
provided, however, that in the event that any the ABL Agent or ABL Claimholder
becomes a judgment Lien creditor in respect of Note Priority Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the ABL Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Note Obligations) as
the other Liens securing the ABL Obligations are subject to this Agreement.
     (e) Except as provided in Section 5.3(c), nothing in this Agreement shall
prohibit the receipt by the ABL Agent or any ABL Claimholders of the required
payments of interest, principal and other amounts owed in respect of the ABL
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the ABL Agent or any ABL Claimholders of rights or remedies as a
secured creditor (including set-off) with respect to Note Priority Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies the Notes Agent or the Note Claimholders may have against the Grantors
under the Note Documents.
     3.3. Collateral Access Rights.
     (a) The ABL Agent and the Notes Agent agree not to commence Enforcement
until an Enforcement Notice has been given to the other Agent. Subject to the
provisions of Sections 3.1 and 3.2, either Agent may join in any judicial
proceedings commenced by the other Agent to enforce Liens on the Collateral,
provided that neither Agent, nor the other ABL Claimholders or the other Note
Claimholders, as applicable, shall interfere with the Enforcement actions of the
other with respect to Collateral in which such party has the priority Lien in
accordance with Section 2.1 and Section 2.2.
     (b) If the Notes Agent, or any agent or representative of the Notes Agent,
or any receiver, shall, after any Note Default, obtain possession or physical
control of any of the Mortgaged Premises, the Notes Agent shall promptly notify
the ABL Agent in writing of that fact, and the ABL Agent shall, within ten
(10) Business Days thereafter, notify the Notes Agent in writing as to whether
the ABL Agent desires to exercise access rights under this Agreement. In
addition, if the ABL Agent, or any agent or representative or the ABL Agent, or
any receiver, shall obtain possession or physical control of any of the
Mortgaged Premises or any of the

-25-



--------------------------------------------------------------------------------



 



tangible Note Priority Collateral located on any premises other than a Mortgaged
Premises or control over any intangible Note Priority Collateral, following the
delivery to the Note Agent of an Enforcement Notice, then the ABL Agent shall
promptly notify the Note Agent in writing that the ABL Agent is exercising its
access rights under this Agreement and its rights under Section 3.4 under either
circumstance. Upon delivery of such notice by the ABL Agent to the Notes Agent,
the parties shall confer in good faith to coordinate with respect to the ABL
Agent’s exercise of such access rights. Consistent with the definition of
“Access Period,” access rights will apply to differing parcels of Mortgaged
Premises at differing times, in which case, a differing Access Period will apply
to each such property.
     (c) During any pertinent Access Period, the ABL Agent and its agents,
representatives and designees shall have an irrevocable, non-exclusive right to
have access to, and a rent-free right to use, the Note Priority Collateral for
the purpose of (i) arranging for and effecting the sale or disposition of ABL
Priority Collateral located on such parcel, including the production,
completion, packaging and other preparation of such ABL Priority Collateral for
sale or disposition, (ii) selling (by public auction, private sale or a “store
closing”, “going out of business” or similar sale, whether in bulk, in lots or
to customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any Grantor’s business),
(iii) storing or otherwise dealing with the ABL Priority Collateral, in each
case without notice to, the involvement of or interference by the Notes Agent or
any Note Claimholder or liability to the Notes Agent or any Note Claimholder.
During any such Access Period, the ABL Agent and its representatives (and
persons employed on their behalf), may continue to operate, service, maintain,
process and sell the ABL Priority Collateral, as well as to engage in bulk sales
of ABL Priority Collateral. The ABL Agent shall take proper and reasonable care
under the circumstances of any Note Priority Collateral that is used by the ABL
Agent during the Access Period and repair and replace any damage (ordinary
wear-and-tear excepted) caused by the ABL Agent or its agents, representatives
or designees and the ABL Agent shall comply with all applicable laws in all
material respects in connection with its use or occupancy of the Note Priority
Collateral. The ABL Agent and the ABL Claimholders shall reimburse the Notes
Agent and the Note Claimholders for any injury or damage to Persons or property
(ordinary wear-and-tear excepted) caused by the acts or omissions of Persons
under its control; provided, however, that the ABL Agent and the ABL
Claimholders will not be liable for any diminution in the value of the Mortgaged
Premises caused by the absence of the ABL Priority Collateral therefrom. In no
event shall the ABL Claimholders or the ABL Agent have any liability to the Note
Claimholders and/or to the Notes Agent hereunder as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to the Note Priority Collateral existing prior to the date of the exercise by
the ABL Agent) of its rights under this Agreement. The ABL Agent and the Notes
Agent shall cooperate and use reasonable efforts to ensure that their activities
during the Access Period as described above do not interfere materially with the
activities of the other as described above, including the right of Notes Agent
to show the Note Priority Collateral to prospective purchasers and to ready the
Note Priority Collateral for sale.
     (d) Consistent with the definition of the term “Access Period,” if any
order or injunction is issued or stay is granted or is otherwise effective by
operation of law that prohibits the ABL Agent from exercising any of its rights
hereunder, then the Access Period granted to the ABL Agent under this
Section 3.3 shall be stayed during the period of such prohibition and shall

-26-



--------------------------------------------------------------------------------



 



continue thereafter for the number of days remaining in the applicable Access
Period or Use Period, as the case may be. The Notes Agent shall not foreclose or
otherwise sell or dispose of any of the Note Priority Collateral during the
Access Period or Use Period, as applicable, unless the buyer agrees in writing
to acquire the Note Priority Collateral subject to the terms of Section 3.3 and
Section 3.4 of this Agreement and agrees therein to comply with the terms of
this Section 3.3. The rights of ABL Agent and the ABL Claimholders under this
Section 3.3 and Section 3.4 during the Access Period or Use Period shall
continue notwithstanding such foreclosure, sale or other disposition by the
Notes Agent.
     (e) The ABL Agent and the ABL Claimholders shall have the right to bring an
action to enforce their rights under this Section 3.3 and Section 3.4,
including, without limitation, an action seeking possession of the applicable
Collateral and/or specific performance of this Section 3.3 and Section 3.4.
     3.4. Note Priority Collateral Rights/Access to Information. For the
purposes of enabling the ABL Agent to exercise rights and remedies under this
Agreement during the Enforcement Period, the Notes Agent and each Grantor hereby
grants (to the full extent of their respective rights and interests) the ABL
Agent and its agents, representatives and designees an irrevocable,
non-exclusive, royalty-free, rent-free license and lease (which will be binding
on any successor or assignee of any Note Priority Collateral) to use all of the
Note Priority Collateral to collect all Accounts included in ABL Priority
Collateral, to copy, use, or preserve any and all information relating to any of
the ABL Priority Collateral, and to complete the manufacture, packaging,
advertising for sale and sale of (i) work-in-process, (ii) raw materials and
(iii) complete inventory; provided, however, the royalty-free, rent-free license
and lease with respect to the applicable Note Priority Collateral, shall
immediately expire upon the end of (1) the Access Period applicable to such Note
Priority Collateral located on any Mortgaged Premises and (2) the applicable Use
Period with respect to any Note Priority Collateral not located on any Mortgaged
Premises; provided, further, that such expiration shall be without prejudice to
the sale or other disposition of the ABL Priority Collateral in accordance with
applicable law.
     3.5. Set-Off and Tracing of and Priorities in Proceeds. The Notes Agent, on
behalf of the Note Claimholders, acknowledges and agrees that, to the extent the
Notes Agent or any Note Claimholder exercises its rights of set-off against any
ABL Priority Collateral, the amount of such set-off shall be held and
distributed pursuant to Section 4.1. The ABL Agent, for itself and on behalf of
the ABL Claimholders, and the Notes Agent, for itself and on behalf of the Note
Claimholders, further agree that prior to an issuance of an Enforcement Notice
or the commencement of any Insolvency or Liquidation Proceeding, any Proceeds of
Collateral, whether or not deposited under Account Agreements, which are used by
any Grantor to acquire other property which is Collateral shall not (solely as
between the Agents, the ABL Claimholders and the Note Claimholders) be treated
as Proceeds of Collateral for purposes of determining the relative priorities in
the Collateral which was so acquired. In addition, unless and until the
Discharge of ABL Obligations occurs, subject to Section 4.2, the Notes Agent and
the Note Claimholders each hereby consents to the application, prior to the
receipt by the ABL Agent of an Enforcement Notice issued by the Notes Agent, of
cash or other Proceeds of Collateral, deposited under Account Agreements to the
repayment of ABL Obligations pursuant to the ABL Loan Documents.

-27-



--------------------------------------------------------------------------------



 



IV.
PAYMENTS.
     4.1. Application of Proceeds.
     (a) So long as the Discharge of ABL Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all ABL Priority Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such ABL
Priority Collateral as a result of the exercise of remedies or other Enforcement
by either Agent or any ABL Claimholders or Note Claimholders, shall be delivered
to the ABL Agent and shall be applied or further distributed by the ABL Agent to
or on account of the ABL Obligations in such order, if any, as specified in the
relevant ABL Loan Documents or as a court of competent jurisdiction may
otherwise direct. Upon the Discharge of ABL Obligations, the ABL Agent shall
deliver to the Notes Agent any Collateral and Proceeds of Collateral received or
delivered to it pursuant to the preceding sentence, in the same form as
received, with any necessary endorsements, to be applied by the Notes Agent to
the Note Obligations in such order as specified in the Note Security Documents
or as a court of competent jurisdiction may otherwise direct.
     (b) So long as the Discharge of Note Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all Note Priority Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Note
Priority Collateral as a result of the exercise of remedies or other Enforcement
by either Agent or any Note Claimholders or ABL Claimholders, shall be delivered
to the Notes Agent and shall be applied by the Notes Agent to the Note
Obligations in such order as specified in the relevant Note Documents or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of Note
Obligations, the Notes Agent shall deliver to the ABL Agent any Collateral and
Proceeds of Collateral received or delivered to it pursuant to the preceding
sentence, in the same form as received, with any necessary endorsements to be
applied by the ABL Agent to the ABL Obligations in such order as specified in
the ABL Security Documents or as a court of competent jurisdiction may otherwise
direct.
     4.2. Payments Over in Violation of Agreement. So long as neither the
Discharge of ABL Obligations nor the Discharge of Note Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, any Collateral (including assets or Proceeds subject to
Liens referred to in the final sentence of Section 2.3) received by either Agent
or any Note Claimholders or ABL Claimholders in connection with the exercise of
any right, power, or remedy (including set-off) relating to the Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the appropriate Agent for the benefit of the Note
Claimholders or the ABL Claimholders, as applicable, in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Each Agent is hereby authorized by the other
Agent to make any such endorsements as agent for the other Agent or any Note
Claimholders or ABL Claimholders, as applicable. This authorization is coupled
with an interest and is irrevocable until the Discharge of ABL Obligations and
Discharge of Note Obligations.

-28-



--------------------------------------------------------------------------------



 



     4.3. Application of Payments. Subject to the other terms of this Agreement,
all payments received by (a) the ABL Agent or the ABL Claimholders may be
applied, reversed and reapplied, in whole or in part, to the ABL Obligations to
the extent provided for in the ABL Loan Documents and (b) the Notes Agent or the
Note Claimholders may be applied, reversed and reapplied, in whole or in part,
to the Note Obligations to the extent provided for in the Note Documents.
     4.4. Revolving Nature of ABL Obligations. The Notes Agent, on behalf of the
Note Claimholders, acknowledges and agrees that the ABL Credit Agreement
includes a revolving commitment and that the amount of the ABL Obligations that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed.
V.
OTHER AGREEMENTS.
     5.1. Releases.
     (a) (i) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Section 3.1(b) or Section 6.8(a)), or (B) any
sale, transfer or other disposition of all or any portion of the ABL Priority
Collateral (other than in connection with a refinancing as described in
Section 5.5), so long as such sale, transfer or other disposition is then not
prohibited by the ABL Documents (or consented to by the requisite ABL Lenders)
or by the Note Documents (or consented to by the requisite Noteholders),
irrespective of whether an ABL Default has occurred and is continuing, the ABL
Agent, on behalf of any of the ABL Claimholders, releases any of its Liens on
any part of the ABL Priority Collateral, then the Liens, if any, of the Notes
Agent, for the benefit of the Note Claimholders, on the Collateral sold or
disposed of in connection therewith, shall be automatically, unconditionally and
simultaneously released; provided that, to the extent the Proceeds of such ABL
Priority Collateral are not applied to reduce ABL Obligations, the Notes Agent
shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement. The Notes Agent, on behalf of the Note Claimholders, promptly shall
execute and deliver to the ABL Agent or such Grantor such termination
statements, releases and other documents as the ABL Agent or such Grantor may
request in writing to effectively confirm such release.
     (ii) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Sections 3.2(b) or Section 6.8(b)), or (B) any
sale, transfer or other disposition of all or any portion of the Note Priority
Collateral (other than in connection with a refinancing as described in
Section 5.5), so long as such sale, transfer or other disposition is then not
prohibited by the Note Documents (or consented to by the requisite Noteholders)
or by the ABL Documents (or consented to by the requisite ABL Lenders),
irrespective of whether a Note Default has occurred and is continuing, the Notes
Agent, on behalf of any of the Note Claimholders, releases any of its Liens on
any part of the Note Priority Collateral, then the Liens, if any, of the ABL
Agent, for the benefit of the ABL Claimholders, on the Collateral sold or
disposed of in connection therewith, shall be automatically, unconditionally and
simultaneously released; provided that the provisions of Section 3.3 and 3.4
shall continue, to the extent such Sections are applicable at the time of such
sale, transfer or other disposition; provided, further that, to the extent the
Proceeds of such Note Priority Collateral are not applied to reduce Note
Obligations, the ABL

-29-



--------------------------------------------------------------------------------



 



Agent shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement. The ABL Agent, on behalf of the ABL Claimholders, promptly shall
execute and deliver to the Notes Agent or such Grantor such termination
statements, releases and other documents as the Notes Agent or such Grantor may
request to effectively confirm such release.
     (b) Until the Discharge of ABL Obligations and Discharge of Note
Obligations shall occur, the ABL Agent, on behalf of the ABL Claimholders, and
the Notes Agent, on behalf of the Note Claimholders, as applicable, hereby
irrevocably constitutes and appoints the other Agent and any officer or agent of
the other Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the other Agent or such holder or in the Agent’s own name, from time to
time in such Agent’s discretion exercised in good faith, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.
     (c) Until the Discharge of ABL Obligations and Discharge of Note
Obligations shall occur, to the extent that the Agents or the ABL Claimholders
or the Note Claimholders (i) have released any Lien on Collateral and such Lien
is later reinstated or (ii) obtain any new Liens from any Grantor, then, in
accordance with Section 2.3, the Grantors shall grant a Lien on any such
Collateral, subject to the Lien priority provisions of this Agreement, to the
other Agent, for the benefit of the ABL Claimholders or Note Claimholders, as
applicable.
     5.2. Insurance.
     (a) Unless and until the Discharge of ABL Obligations and subject to the
terms of, and the rights of the Grantors under, the ABL Loan Documents, the ABL
Agent, on behalf of the ABL Claimholders, shall have the sole and exclusive
right to adjust settlement for any insurance policy covering the ABL Priority
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Collateral. Until the Discharge of ABL Obligations has occurred,
(i) all Proceeds of any such policy and any such award (or any payments with
respect to a deed in lieu of condemnation) if in respect of the ABL Priority
Collateral and to the extent required by the ABL Loan Documents shall be paid to
the ABL Agent for the benefit of the ABL Claimholders pursuant to the terms of
the ABL Loan Documents (including, without limitation, for purposes of cash
collateralization of letters of credit) and thereafter, if the Discharge of ABL
Obligations has occurred, and subject to the rights of the Grantors under the
Note Security Documents, to the Notes Agent for the benefit of the Note
Claimholders to the extent required under the Note Security Documents and then,
to the extent no Note Obligations are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (ii) if the Notes Agent or any
Note Claimholders shall, at any time, receive any Proceeds of any such insurance
policy or any such award or payment with respect to ABL Priority Collateral in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such Proceeds over to the ABL Agent in accordance with the terms
of Section 4.2.

-30-



--------------------------------------------------------------------------------



 



     (b) Unless and until the Discharge of Note Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Note
Documents, (i) the Notes Agent, on behalf of the Note Claimholders, shall have
the sole and exclusive right to adjust settlement for any insurance policy
covering the Note Priority Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting such Collateral; (ii) all Proceeds of any
such policy and any such award (or any payments with respect to a deed in lieu
of condemnation) if in respect of the Note Priority Collateral and to the extent
required by the Note Documents shall be paid to the Notes Agent for the benefit
of the Note Claimholders pursuant to the terms of the Note Documents and
thereafter, if the Discharge of Note Obligations has occurred, and subject to
the rights of the Grantors under the ABL Loan Documents, to the ABL Agent for
the benefit of the ABL Claimholders to the extent required under the ABL
Security Documents and then, to the extent no ABL Obligations are outstanding,
to the owner of the subject property, such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct, and
(iii) if the ABL Agent or any ABL Claimholders shall, at any time, receive any
Proceeds of any such insurance policy or any such award or payment with respect
to Note Priority Collateral in contravention of this Agreement, it shall
segregate and hold in trust and forthwith pay such Proceeds over to the Notes
Agent in accordance with the terms of Section 4.2.
     (c) To effectuate the foregoing, and to the extent that the pertinent
insurance company agrees to issue such endorsements, the Agents shall each
receive separate lender’s loss payable endorsements naming themselves as loss
payee and additional insured, as their interests may appear, with respect to any
policies which insure Collateral hereunder.
     5.3. Amendments to ABL Loan Documents and Note Documents; Refinancing.
     (a) Subject to Sections 5.3(c) and 5.3(d), the ABL Loan Documents and Note
Documents may be amended, supplemented or otherwise modified in accordance with
their terms, all without affecting the Lien subordination or other provisions of
this Agreement. The ABL Obligations may be Refinanced without notice to, or the
consent of, the Notes Agent or the Note Claimholders and without affecting the
Lien subordination or other provisions of this Agreement, and the Note
Obligations may be Refinanced without notice to, or consent of, the ABL Agent or
the ABL Claimholders and without affecting the Lien subordination and other
provisions of this Agreement so long as such Refinancing is on terms and
conditions that would not violate the Note Documents or the ABL Loan Documents,
each as in effect on the date hereof (or, if less restrictive to the Company, as
in effect on the date of such amendment or Refinancing); provided, however,
that, in each case, the lenders or holders of such Refinancing debt bind
themselves in a writing addressed to the Notes Agent and the Note Claimholders
or the ABL Agent and the ABL Claimholders, as applicable, to the terms of this
Agreement; provided further, however, that, if such Refinancing debt is secured
by a Lien on any Collateral the holders of such Refinancing debt shall be deemed
bound by the terms hereof regardless of whether or not such writing is provided.
For the avoidance of doubt, the sale or other transfer of Indebtedness is not
restricted by this Agreement but the provisions of this Agreement shall be
binding on all holders of ABL Obligations and Note Obligations.
     (b) Subject to Sections 5.3(c) and 5.3(d), the ABL Agent and the Notes
Agent shall each use good faith efforts to notify the other party of any written
amendment or modification to

-31-



--------------------------------------------------------------------------------



 



the ABL Documents and Note Documents, but the failure to do so shall not create
a cause of action against the party failing to give such notice or create any
claim or right on behalf of any third party.
     (c) Without the consent of the Notes Agent, the ABL Claimholders will not
be entitled to agree (and will not agree) to any amendment to or modification of
the ABL Loan Documents, whether in a Refinancing or otherwise, that is not
permitted by the Indenture as in effect on the date hereof (or, if less
restrictive to the ABL Claimholders, on the date of such amendment or
modification).
     (d) Without the consent of the ABL Agent, the Notes Agent and the Note
Claimholders will not be entitled to agree (and will not agree) to any amendment
to or modification of the Note Documents, whether in a Refinancing or otherwise,
that is not permitted by the ABL Credit Agreement as in effect on the date
hereof (or, if less restrictive to the Note Claimholders, on the date of such
amendment or modification).
     (e) So long as the Discharge of ABL Obligations has not occurred, the Notes
Agent agrees that each applicable Note Security Document that grants a Lien on
any material Collateral shall include the following language (or similar
language acceptable to the ABL Agent): “Notwithstanding anything herein to the
contrary, the liens and security interests granted to U.S. Bank National
Association, as Trustee, pursuant to this Agreement and the exercise of any
right or remedy by U.S. Bank National Association, as Trustee hereunder, are
subject to the provisions of the Intercreditor Agreement dated as of June 30,
2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among SunTrust Bank, as the ABL Agent,
U.S. Bank National Association, as Trustee and as Notes Agent and the Grantors
(as defined in the Intercreditor Agreement) from time to time party thereto. In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern and control.”
     (f) So long as the Discharge of Note Obligations has not occurred, the ABL
Agent agrees that each applicable ABL Security Document executed on or after the
date hereof that grants a Lien on any material Collateral shall include the
following language (or similar language acceptable to the Note Agent):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Agent pursuant to this Agreement and the exercise of
any right or remedy by the Agent hereunder, are subject to the provisions of the
Intercreditor Agreement dated as of June 30, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Administrative Agent, as ABL Agent, U.S. Bank National
Association, as Trustee and as Notes Agent and the Grantors (as defined in the
Intercreditor Agreement) from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”
     5.4. Bailees for Perfection.
     (a) Each Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon (such Collateral, which shall include, without

-32-



--------------------------------------------------------------------------------



 



limitation, Account Agreements and Capital Stock, being the “Pledged
Collateral”) as (i) in the case of the ABL Agent, the collateral agent for the
ABL Claimholders under the ABL Loan Documents or, in the case of the Notes
Agent, the collateral agent for the Note Claimholders under the Note Documents
and (ii) gratuitous bailee for the benefit of the other Agent (such bailment
being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the
purpose of perfecting the security interest granted under the ABL Loan Documents
and the Note Documents, respectively, subject to the terms and conditions of
this Section 5.4. The Notes Agent and the Note Claimholders hereby appoint the
ABL Agent as their gratuitous bailee for the purposes of perfecting their
security interest in all Deposit Accounts and Securities Accounts of the Company
and the Company Subsidiaries. The ABL Agent hereby accepts such appointment and
acknowledges and agrees that it shall act for the benefit of the Notes Agent and
the other Note Claimholders under each Account Agreement and that any Proceeds
received by the ABL Agent under any Account Agreement shall be applied in
accordance with Article IV. In furtherance of the foregoing, each Grantor hereby
grants (x) a security interest in the Pledged Collateral to the Notes Agent for
the benefit of the ABL Claimholders and (y) a security interest in the Pledged
Collateral (other than securities of Company Subsidiaries to the extent such
security interest would require the filing of financial statements with the
Securities and Exchange Commission pursuant to Rule 3-16 of Regulation S-X under
the Securities Act of 1933, as amended) to the ABL Agent for the benefit of the
Note Claimholders.
     (b) Neither Agent shall have any obligation whatsoever to the other Agent,
to any other ABL Claimholder, or to any other Note Claimholder to ensure that
the Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 5.4. The duties or responsibilities of the respective Agents under this
Section 5.4 shall be limited solely to holding the Pledged Collateral as bailee
in accordance with this Section 5.4 and delivering the Pledged Collateral or
Proceeds thereof upon a Discharge of ABL Obligations or Discharge of Note
Obligations, as applicable, as provided in paragraph (d) below.
     (c) Neither Agent acting pursuant to this Section 5.4 shall have by reason
of the ABL Loan Documents, the Note Documents, this Agreement or any other
document a fiduciary relationship in respect of the other Agent, any other ABL
Claimholder or any other Note Claimholder.
     (d) Upon the Discharge of ABL Obligations or the Discharge of Note
Obligations, as applicable, the Agent under the ABL Credit Agreement or Note
Agreement, as applicable, that has been discharged shall deliver the remaining
Pledged Collateral (if any) together with any necessary endorsements, first, to
the other Agent to the extent the other Obligations remain outstanding, and
second, to the applicable Grantor to the extent the Discharge of ABL Obligations
and the Discharge of Note Obligations have occurred (in each case, so as to
allow such Person to obtain possession or control of such Pledged Collateral) or
as otherwise required by law. Each Agent further agrees to take all other action
reasonably requested by the other Agent in connection with the other Agent
obtaining a first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct. Notwithstanding anything to the contrary
contained in this Agreement, any obligation of the Agent, which has been
discharged, to make any delivery to the other Agent under this Section 5.4(d) or
Section 5.5 is subject to (i) the order of any court of

-33-



--------------------------------------------------------------------------------



 



competent jurisdiction, or (ii) any automatic stay imposed in connection with
any Insolvency or Liquidation Proceeding.
     (e) Subject to the terms of this Agreement, (i) so long as the Discharge of
ABL Obligations has not occurred, the ABL Agent shall be entitled to deal with
the Pledged Collateral or Collateral within its “control” in accordance with the
terms of this Agreement and other ABL Loan Documents, but only to the extent
that such Collateral constitutes ABL Priority Collateral, as if the Liens of the
Notes Agent on behalf of the Note Claimholders did not exist, and (ii) so long
as the Discharge of Note Obligations has not occurred, the Notes Agent shall be
entitled to deal with the Pledged Collateral or Collateral within its “control”
in accordance with the terms of this Agreement and other Note Documents, but
only to the extent that such Collateral constitutes Note Priority Collateral, as
if the Liens of the ABL Agent on behalf of the ABL Claimholders did not exist.
     5.5. When Discharge of ABL Obligations and Discharge of Note Obligations
Deemed to Not Have Occurred. If at any time after the Discharge of ABL
Obligations or a Discharge of Note Obligations, the Company shall enter into any
Permitted Refinancing of any ABL Obligation or Note Obligation, as applicable,
then such Discharge of ABL Obligations or the Discharge of Note Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of ABL Obligations or the Discharge of Note
Obligations in order to effectuate such discharge among (i) the agent(s) and
other claimholders under the facility to be discharged, (ii) the agents and
other claimholders under the new facility, and (iii) the Company and the Company
Subsidiaries), and, from and after the date on which the New Debt Notice is
delivered to the appropriate Agent in accordance with the next sentence, the
obligations under such Permitted Refinancing shall automatically be treated as
ABL Obligations or Note Obligations for all purposes of this Agreement, as
applicable, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the ABL Agent or the Notes Agent, as
applicable, under such new ABL Loan Documents or Note Documents, as applicable,
shall be the ABL Agent or the Notes Agent, as applicable, for all purposes of
this Agreement. Upon receipt of a notice (the “New Debt Notice”) stating that
the Company has entered into new ABL Loan Documents or new Note Documents (which
notice shall include a complete copy of the relevant new documents and provide
the identity of the new Agent, such agent, the “New Agent”), the other Agent,
upon written request of the New Agent, shall promptly (a) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Company or such New Agent shall reasonably request in order to provide to
the New Agent the rights contemplated hereby, in each case consistent in all
material respects with the then terms of this Agreement and (b) deliver to the
New Agent any Pledged Collateral held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral). In accordance with Section 5.3(a), the New Agent shall agree in a
writing addressed to the other Agent and the ABL Claimholders or the Note
Claimholders, as applicable, to be bound by the terms of this Agreement.

-34-



--------------------------------------------------------------------------------



 



VI.
INSOLVENCY OR LIQUIDATION PROCEEDINGS.
     6.1. Finance and Sale Issues. The Notes Agent, on behalf of the Note
Claimholders, hereby agrees that, until the Discharge of ABL Obligations has
occurred, if any Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Agent shall desire to permit the use of “Cash Collateral”
(as such term is defined in Section 363(a) of the Bankruptcy Code) constituting
ABL Priority Collateral or to permit any Grantor to obtain financing, whether
from the ABL Claimholders or any other Person under Section 364 of the
Bankruptcy Code or any similar Bankruptcy Law (“DIP Financing”) secured by a
Lien on ABL Priority Collateral, then any Note Claimholder will not be entitled
to raise (and will not raise or support any Person in raising), but instead
shall be deemed to have hereby irrevocably and absolutely waived, any objection
to, and shall not otherwise in any manner be entitled to oppose or will oppose
or support any Person in opposing, such Cash Collateral use or DIP Financing
(including, except as expressly provided below, that the Note Claimholders are
entitled to adequate protection of their interest in the Collateral as a
condition thereto) so long as such Cash Collateral use or DIP Financing meets
the following requirements: (i) the Notes Agent and the other Note Claimholders
retain a Lien on the Collateral and, with respect to the Note Priority
Collateral, with the same priority as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, (ii) to the extent that the ABL Agent is
granted adequate protection in the form of a Lien, the Notes Agent is permitted
to seek a Lien (without objection from the ABL Agent or any ABL Claimholder) on
Collateral arising after the commencement of the Insolvency or Liquidation
Proceeding (so long as, with respect to ABL Priority Collateral, such Lien is
junior to the Liens securing such DIP Financing and any other Liens in favor of
the ABL Agent), (iii) the terms of the Cash Collateral use or the DIP Financing
require that any Lien on the Note Priority Collateral to secure such DIP
Financing is subordinate to the Lien of the Notes Agent securing the Note
Obligations with respect thereto and (iv) the terms of such DIP Financing or use
of Cash Collateral do not require any Grantor to seek approval for any Plan of
Reorganization that is inconsistent with this Agreement. The Notes Agent shall
be required to subordinate and will subordinate its Liens in the ABL Priority
Collateral to the Liens securing such DIP Financing (and all obligations
relating thereto, including any “carve-out” granting administrative priority
status or Lien priority to secure repayment of fees and expenses of
professionals retained by any debtor or creditors’ committee) and, consistent
with the preceding provisions of this Section 6.1, will not request adequate
protection or any other relief in connection therewith (except as expressly
provided in clause (ii) above); provided, however, if the Liens securing the DIP
Financing rank junior to the Liens securing the ABL Obligations, the Notes Agent
shall be required to subordinate its Liens in the ABL Priority Collateral to the
Liens securing such DIP Financing. The Notes Agent, on behalf of itself and the
Note Claimholders, agrees that no such Person shall provide to such Grantor any
DIP Financing to the extent that the Notes Agent or any Note Claimholder would,
in connection with such financing, be granted a Lien on the ABL Priority
Collateral senior to or pari passu with the Liens of the ABL Agent. The ABL
Agent, on behalf of itself and the ABL Claimholders, agrees that no such Persons
shall provide to such Grantor any DIP Financing to the extent that the ABL Agent
or any ABL Claimholder would, in connection with such financing, be granted a
Lien on the Note Priority Collateral senior to or pari passu with the Liens of
the Notes Agent.

-35-



--------------------------------------------------------------------------------



 



     6.2. Relief from the Automatic Stay.
     (a) Until the Discharge of ABL Obligations, the Notes Agent, on behalf of
the other Note Claimholders, agrees that none of them shall seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the ABL Priority Collateral,
without the prior written consent of the ABL Agent (given or not given in its
sole and absolute discretion), unless (i) the ABL Agent already has filed a
motion (which remains pending) for such relief with respect to its interest in
such ABL Priority Collateral and (ii) a corresponding motion, in the reasonable
judgment of the Notes Agent, must be filed for the purpose of preserving the
Notes Agent’s ability to receive residual distributions pursuant to Section 4.1,
although the Note Claimholders shall otherwise remain subject to the
restrictions in Section 3.1 following the granting of any such relief from the
automatic stay.
     (b) Until the Discharge of Note Obligations has occurred, the ABL Agent, on
behalf of the other ABL Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Note Priority
Collateral (other than to the extent such relief is required to exercise its
rights under Sections 3.3 and 3.4), without the prior written consent of the
Notes Agent (given or not given in its sole and absolute discretion), unless
(i) the Notes Agent already has filed a motion (which remains pending) for such
relief with respect to its interest in the Note Priority Collateral and (ii) a
corresponding motion, in the reasonable judgment of the ABL Agent, must be filed
for the purpose of preserving the ABL Agent’s ability to receive residual
distributions pursuant to Section 4.1, although the ABL Agent shall otherwise
remain subject to the restrictions in Section 3.2 following the granting of any
such relief from the automatic stay.
     6.3. Adequate Protection.
     (a) The Notes Agent, on behalf of itself and the Note Claimholders, agrees
that none of them shall be entitled to contest and none of them shall contest
(or support any other Person contesting) (but instead shall be deemed to have
hereby irrevocably, absolutely, and unconditionally waived any right):
     (i) any request by the ABL Agent or the other ABL Claimholders for relief
from the automatic stay with respect to the ABL Priority Collateral; or
     (ii) any request by the ABL Agent or the other ABL Claimholders for
adequate protection with respect to the ABL Priority Collateral; or
     (iii) any objection by the ABL Agent or the other ABL Claimholders to any
motion, relief, action or proceeding based on the ABL Agent or the other ABL
Claimholders claiming a lack of adequate protection with respect to the ABL
Priority Collateral.
     (b) The ABL Agent, on behalf of itself and the ABL Claimholders, agrees
that none of them shall be entitled to contest and none of them shall contest
(or support any other Person contesting) (but instead shall be deemed to have
hereby irrevocably, absolutely, and unconditionally waived any right):

-36-



--------------------------------------------------------------------------------



 



     (i) any request by the Notes Agent or the other Note Claimholders for
relief from the automatic stay with respect to the Note Priority Collateral; or
     (ii) any request by the Notes Agent or the Note Claimholders for adequate
protection with respect to the Note Priority Collateral; or
     (iii) any objection by the Notes Agent or the Note Claimholders to any
motion, relief, action or proceeding based on the Notes Agent or the Note
Claimholders claiming a lack of adequate protection with respect to the Note
Priority Collateral.
     (c) Consistent with the foregoing provisions in this Section 6.3, and
except as provided in Sections 6.1 and 6.7, in any Insolvency or Liquidation
Proceeding:
     (i) no Note Claimholder shall be entitled (and each Note Claimholder shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right) to seek or otherwise be granted any type of adequate protection with
respect to its interests in the ABL Priority Collateral (except as expressly set
forth in Section 6.1 or as may otherwise be consented to in writing by the ABL
Agent in its sole and absolute discretion); provided, however, subject to
Section 6.1, Note Claimholders may seek and obtain adequate protection in the
form of an additional or replacement Lien on Collateral so long as (i) the ABL
Claimholders have been granted adequate protection in the form of a replacement
lien on such Collateral, and (ii) any such Lien on ABL Priority Collateral (and
on any Collateral granted as adequate protection for the ABL Claimholders in
respect of their interest in such ABL Priority Collateral) is subordinated to
the Liens of the ABL Agent in such Collateral on the same basis as the other
Liens of the Notes Agent on ABL Priority Collateral; and
     (ii) no ABL Claimholder shall be entitled (and each ABL Claimholder shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right) to seek or otherwise be granted any type of adequate protection in
respect of Note Priority Collateral except as may be consented to in writing by
the Notes Agent in its sole and absolute discretion; provided, however, ABL
Claimholders may seek and obtain adequate protection in the form of an
additional or replacement Lien on Collateral so long as (i) the Note
Claimholders have been granted adequate protection in the form of a replacement
lien on such Collateral, and (ii) any such Lien on Note Priority Collateral (and
on any Collateral granted as adequate protection for the Note Claimholders in
respect of their interest in such Note Priority Collateral) is subordinated to
the Liens of the Notes Agent in such Collateral on the same basis as the other
Liens of the ABL Agent on Note Priority Collateral.
     (d) With respect to (i) the ABL Priority Collateral, nothing herein shall
limit the rights of the Notes Agent or the Note Claimholders from seeking
adequate protection with respect to their rights in the Note Priority Collateral
in any Insolvency or Liquidation Proceeding (including adequate protection in
the form of a cash payment, periodic cash payments or otherwise) so long as such
request is not otherwise inconsistent with this Agreement and (ii) the Note
Priority Collateral, nothing herein shall limit the rights of the ABL Agent or
the ABL Claimholders from seeking adequate protection with respect to their
rights in the ABL Priority Collateral

-37-



--------------------------------------------------------------------------------



 



in any Insolvency or Liquidation Proceeding (including adequate protection in
the form of a cash payment, periodic cash payments or otherwise) so long as such
request is not otherwise inconsistent with this Agreement.
     6.4. Avoidance Issues. If any ABL Claimholder or Note Claimholder is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of the applicable Grantor any amount paid in
respect of ABL Obligations or the Note Obligations, as applicable (a
“Recovery”), then such ABL Claimholders or Note Claimholders shall be entitled
to a reinstatement of ABL Obligations or the Note Obligations, as applicable,
with respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.
     6.5. Reorganization Securities. Subject to the ability of the ABL
Claimholders and the Note Claimholders, as applicable, to support or oppose
confirmation or approval of any Conforming Plan of Reorganization or to oppose
confirmation or approval of any Non-Conforming Plan of Reorganization, as
provided herein, if, in any Insolvency or Liquidation Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a Plan of Reorganization, both on
account of ABL Obligations and on account of Note Obligations, then, to the
extent the debt obligations distributed on account of the ABL Obligations and on
account of the Note Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of Proceeds thereof.
     6.6. Post-Petition Interest.
     (a) Neither the Notes Agent nor any Note Claimholder shall oppose or seek
to challenge any claim by the ABL Agent or any ABL Claimholder for allowance in
any Insolvency or Liquidation Proceeding of ABL Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
securing any ABL Claimholder’s claim, without regard to the existence of the
Lien of the Notes Agent on behalf of the Note Claimholders on the Collateral;
provided that nothing contained in this Section 6.6(a) prohibits the Notes Agent
on behalf of the Note Claimholders from seeking adequate protection (to the
extent it has not already done so under other provisions of this Agreement) with
respect to their rights in the Note Priority Collateral in any Insolvency or
Liquidation Proceeding if such Note Priority Collateral is the source of payment
of post-petition interest, fees or expenses payable to the ABL Agent or any ABL
Claimholder.
     (b) Neither the ABL Agent nor any other ABL Claimholder shall oppose or
seek to challenge any claim by the Notes Agent or any Note Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Note Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Lien securing any Note Claimholder’s claim, without regard to the
existence of the Lien of the ABL Agent on behalf of the ABL Claimholders on the
Collateral; provided that nothing contained in this Section 6.6(b) prohibits the
ABL Agent on

-38-



--------------------------------------------------------------------------------



 



behalf of the ABL Claimholders from seeking adequate protection (to the extent
it has not already done so under other provisions of this Agreement) with
respect to their rights in the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding if such ABL Priority Collateral is the source of payment
of post-petition interest, fees or expenses payable to the Notes Agent or any
Note Claimholder.
     6.7. Separate Grants of Security and Separate Classification. The Notes
Agent, on behalf of the Note Claimholders, and the ABL Agent on behalf of the
ABL Claimholders, acknowledge and intend that: the grants of Liens pursuant to
the ABL Security Documents and the Note Security Documents constitute two
separate and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the Note Obligations are fundamentally
different from the ABL Obligations and must be separately classified in any Plan
of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Claimholders and the Note Claimholders in respect of the Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Claimholders and the Note Claimholders
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of ABL Obligations and Note Obligations against the
Grantors (with the effect being that, to the extent that the aggregate value of
the ABL Priority Collateral or Note Priority Collateral is sufficient (for this
purpose ignoring all claims held by the other Secured Parties for whom such
Collateral is non-priority in accordance with Section 2.1 and Section 2.2), the
ABL Claimholders or the Note Claimholders, respectively, shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees or expenses that is available from each pool of
priority Collateral for each of the ABL Claimholders and the Note Claimholders,
respectively, before any distribution is made in respect of the claims held by
the other Secured Parties for whom such Collateral is non-priority, with such
other Secured Parties hereby acknowledging and agreeing to turn over to the
respective other Secured Parties amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the aggregate recoveries.
     6.8. Asset Dispositions in an Insolvency or Liquidation Proceeding.
     (a) Without limiting the ABL Agent’s and the ABL Claimholders’ rights under
Section 3.1(b), neither the Notes Agent nor any other Note Claimholder shall, in
any Insolvency or Liquidation Proceeding or otherwise, oppose any sale or
disposition of any ABL Priority Collateral that is supported by the ABL
Claimholders, and the Notes Agent and each other Note Claimholder will be deemed
to have irrevocably, absolutely, and unconditionally consented under Section 363
of the Bankruptcy Code (and otherwise) to any sale of any ABL Priority
Collateral supported by the ABL Claimholders and to have released their Liens on
such assets; provided that to the extent the Proceeds of such Collateral are not
applied to reduce ABL Obligations the Notes Agent shall retain a Lien on such
Proceeds in accordance with the terms of this Agreement.
     (b) Without limiting the Notes Agent’s and the Note Claimholders’ rights
under Section 3.2(b), neither the ABL Agent nor any other ABL Claimholder shall,
in any Insolvency Proceeding

-39-



--------------------------------------------------------------------------------



 



or otherwise, oppose any sale or disposition of any Note Priority Collateral
that is supported by the Note Claimholders and made subject to Section 3.3(d),
and the ABL Agent and each other ABL Claimholder will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any Note Priority Collateral supported by the Note Claimholders and to have
released their Liens on such assets; provided that to the extent the Proceeds of
such Collateral are not applied to reduce Note Obligations, the ABL Agent shall
retain a Lien on such Proceeds in accordance with the terms of this Agreement;
provided further that the ABL Agent’s and the ABL Claimholders’ rights under
Sections 3.3 and 3.4 shall survive any such sale or disposition.
VII.
RELIANCE; WAIVERS; ETC.
     7.1. Reliance. Other than any reliance on the terms of this Agreement, the
ABL Agent, on behalf of the ABL Claimholders, acknowledges that it and the other
ABL Claimholders have, independently and without reliance on the Notes Agent or
any Note Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into ABL Loan
Documents and be bound by the terms of this Agreement, and they will continue to
make their own credit decision in taking or not taking any action under the ABL
Loan Documents or this Agreement. The Notes Agent, on behalf of the Note
Claimholders, acknowledges that it and the other Note Claimholders have,
independently and without reliance on the ABL Agent or any other ABL
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the other Note
Documents and be bound by the terms of this Agreement, and they will continue to
make their own credit decision in taking or not taking any action under the Note
Documents or this Agreement.
     7.2. No Warranties or Liability. The ABL Agent, on behalf of the ABL
Claimholders, acknowledges and agrees that each of the Notes Agent and the Note
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the other Note Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided in this Agreement, the Notes Agent and the Note
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the Note Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate. The Notes Agent, on
behalf the Note Claimholders, acknowledges and agrees that the ABL Agent and the
other ABL Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the other ABL Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided herein, the ABL Agent and the other
ABL Claimholders will be entitled to manage and supervise their respective loans
and extensions of credit under their respective ABL Loan Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
The Notes Agent and the Note Claimholders shall have no duty to the ABL Agent or
any of the ABL Claimholders, and the ABL Agent and the other ABL Claimholders
shall have no duty to the Notes Agent or any of the other Note Claimholders, to
act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under

-40-



--------------------------------------------------------------------------------



 



any agreements with any Grantor (including the ABL Loan Documents and the Note
Documents), regardless of any knowledge thereof which they may have or be
charged with.
     7.3. No Waiver of Lien Priorities.
     (a) No right of the Agents, the other ABL Claimholders or the other Note
Claimholders to enforce any provision of this Agreement or any ABL Loan Document
or Note Document shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of any Grantor or by any act or failure to act
by such Agents, ABL Claimholders or Note Claimholders or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the ABL Loan Documents or any of the Note Documents, regardless of any knowledge
thereof which the Agents or the ABL Claimholders or Note Claimholders, or any of
them, may have or be otherwise charged with.
     (b) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Grantors under the ABL Loan Documents and Note
Documents and subject to the provisions of Sections 5.3(a), 5.3(c), and, as
applicable, 5.3(d)), the Agents, the other ABL Claimholders and the other Note
Claimholders may, at any time and from time to time in accordance with the ABL
Loan Documents and Note Documents and/or applicable law, without the consent of,
or notice to, the other Agent or the ABL Claimholder or the Note Claimholders
(as applicable), without incurring any liabilities to such Persons and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy is
affected, impaired or extinguished thereby) do any one or more of the following:
     (i) change the manner, place or terms of payment or change or extend the
time of payment of, or amend, renew, exchange, increase or alter, the terms of
any of the Obligations or any Lien or guaranty thereof or any liability of any
Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the Agents or any rights or remedies under any of the ABL Loan
Documents or the Note Documents;
     (ii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral (except to
the extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;
     (iii) settle or compromise any Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability in any manner or order that is not inconsistent with
the terms of this Agreement; and
     (iv) exercise or delay in or refrain from exercising any right or remedy
against any security or any Grantor or any other Person, elect any remedy and
otherwise deal freely with any Grantor.

-41-



--------------------------------------------------------------------------------



 



     7.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Claimholders and the Note Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any ABL Loan Documents or any
Note Documents;
     (b) except, in each case, as otherwise expressly set forth in this
Agreement, any change in the time, manner or place of payment of, or in any
other terms of, all or any of the ABL Obligations or Note Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any ABL Loan
Document or any Note Document;
     (c) except as otherwise expressly set forth in this Agreement, any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral, or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the ABL Obligations or Note Obligations or any guaranty thereof;
     (d) the commencement of any Insolvency or Liquidation Proceeding in respect
of any Grantor; or
     (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the ABL Agent, the
ABL Obligations, any ABL Claimholder, the Notes Agent, the Note Obligations or
any Note Claimholder in respect of this Agreement.
VIII.
MISCELLANEOUS.
     8.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Loan Document or any Note Document, the
provisions of this Agreement shall govern and control.
     8.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination (as opposed to an
agreement of debt or claim subordination), and the ABL Claimholders and Note
Claimholders may continue, at any time and without notice to the other Agent, to
extend credit and other financial accommodations and lend monies to or for the
benefit of any Grantor in reliance hereon. Each of the Agents, on behalf the ABL
Claimholders or the Note Claimholders, as applicable, hereby irrevocably,
absolutely, and unconditionally waives any right any Claimholder may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Consistent with,
but not in limitation of, the preceding sentence, each of the Agents, on behalf
of the ABL Claimholders and the Note Claimholders, as applicable, irrevocably
acknowledges that this Agreement constitutes a “subordination agreement” within
the meaning of both New York

-42-



--------------------------------------------------------------------------------



 



law and Section 510(a) of the Bankruptcy Code. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any Grantor (as
applicable) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:
     (a) with respect to the ABL Agent, the ABL Claimholders and the ABL
Obligations, the date of the Discharge of ABL Obligations, subject to the rights
of the ABL Claimholders under Section 6.4; and
     (b) with respect to the Notes Agent, the Note Claimholders and the Note
Obligations, the date of the Discharge of Note Obligations, subject to the
rights of the Note Claimholders under Section 6.4.
     8.3. Amendments; Waivers. No amendment, modification or waiver of any of
the provisions of this Agreement by the Notes Agent or the ABL Agent shall be
deemed to be made unless the same shall be in writing signed on behalf of each
party hereto or its authorized agent and each waiver, if any, shall be a waiver
only with respect to the specific instance involved and shall in no way impair
the rights of the parties making such waiver or the obligations of the other
parties to such party in any other respect or at any other time. Notwithstanding
the foregoing, no Grantor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected.
     8.4. Information Concerning Financial Condition of the Company and Their
Subsidiaries. The ABL Agent and the ABL Claimholders, on the one hand, and the
Notes Agent and the Note Claimholders, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Company Subsidiaries and all endorsers and/or guarantors and
other Grantors of the ABL Obligations or the Note Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the ABL Obligations or the
Note Obligations. Neither the ABL Claimholders, on the one hand, nor the Note
Claimholders, on the other hand, shall have any duty to advise the other of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that either the ABL Agent or any of the
other ABL Claimholders, on the one hand, or the Notes Agent or any of the other
Note Claimholders, on the other hand, undertakes at any time or from time to
time to provide any such information to any of the others, it or they shall be
under no obligation, (i) to make, and shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion, (iii) to undertake any investigation, or (iv) to
disclose any information, which pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.
     8.5. Subrogation.

-43-



--------------------------------------------------------------------------------



 



     (a) With respect to the value of any payments or distributions in cash,
property or other assets that any of the Note Claimholders actually pays over to
the ABL Agent or the ABL Claimholders under the terms of this Agreement, the
Note Claimholders shall be subrogated to the rights of the ABL Claimholders;
provided, however, that the Notes Agent, on behalf of the Note Claimholders,
hereby agrees not to assert or enforce all such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of ABL
Obligations has occurred. The Grantors acknowledge and agree that, to the extent
permitted by applicable law, the value of any payments or distributions in cash,
property or other assets received by the Note Claimholders that are paid over to
the ABL Claimholders pursuant to this Agreement shall not reduce any of the Note
Obligations. Notwithstanding the foregoing provisions of this Section 8.5(a),
none of the Note Claimholders shall have any claim against any of the ABL
Claimholders for any impairment of any subrogation rights herein granted to the
Note Claimholders.
     (b) With respect to the value of any payments or distributions in cash,
property or other assets that any of the ABL Claimholders actually pays over to
the Note Claimholders under the terms of this Agreement, the ABL Claimholders
shall be subrogated to the rights of the Note Claimholders; provided, however,
that the ABL Agent, on behalf of the ABL Claimholders, hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Note Obligations has occurred. The
Grantors acknowledge and agree that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by the ABL Claimholders that are paid over to the Note Claimholders
pursuant to this Agreement shall not reduce any of the ABL Obligations.
Notwithstanding the foregoing provisions of this Section 8.5(b), none of the ABL
Claimholders shall have any claim against any of the Note Claimholders for any
impairment of any subrogation rights herein granted to the ABL Claimholders.
     8.6. SUBMISSION TO JURISDICTION; WAIVERS.
     (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PERSON ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND ON BEHALF OF THE NOTE
CLAIMHOLDERS (IN THE CASE OF THE NOTES AGENT) AND THE ABL CLAIMHOLDERS (IN THE
CASE OF THE ABL AGENT), IRREVOCABLY:
     (1) AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES
HERETO, EXCEPT WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING
INJUNCTIVE RELIEF OR THE RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR
FROM A PERSON THAT IS NOT A PARTY AND EXCEPT THAT, IN ANY SUCH JUDICIAL
PROCEEDINGS BETWEEN THE NOTES AGENT AND THE ABL AGENT THAT DOES NOT SEEK ANY
RELIEF AGAINST OR FROM THE COMPANY OR ANY OF THE COMPANY SUBSIDIARIES, THE
COMPANY AND THE SUBSIDIARIES SHALL NOT BE NECESSARY PARTIES. WITHOUT

-44-



--------------------------------------------------------------------------------



 



LIMITING THE GENERALITY OF THE FOREGOING, AND CONSISTENT WITH THE PROVISIONS OF
SECTIONS 8.14 AND 8.17, NONE OF THE ABL CLAIMHOLDERS (OTHER THAN THE ABL AGENT)
OR THE NOTE CLAIMHOLDERS (OTHER THAN THE NOTES AGENT) SHALL BE NECESSARY OR
OTHERWISE APPROPRIATE PARTIES TO ANY SUCH JUDICIAL PROCEEDINGS, UNLESS IN SUCH
JUDICIAL PROCEEDING SUMS ARE BEING SOUGHT TO BE RECOVERED DIRECTLY FROM SUCH
PERSONS, INCLUDING PURSUANT TO SECTION 4.2.
     (2) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
     (3) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
     (4) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PERSON (AND IN THE CASE OF A PARTY, AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 8.7); AND
     (5) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT.
     (b) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE ABL LOAN
DOCUMENTS OR ANY OF THE NOTE DOCUMENTS. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
ABL LOAN DOCUMENTS AND THE NOTE DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.6.
     8.7. Notices. All notices permitted or required under this Agreement need
be sent only to the Notes Agent and the ABL Agent, as applicable, in order to be
effective and otherwise binding on any applicable Claimholder. If any notice is
sent for whatever reason to the other Note Claimholders or the ABL Claimholders,
such notice shall also be sent to the applicable Agent. Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by overnight courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex during

-45-



--------------------------------------------------------------------------------



 



normal business hours, or three Business Days after depositing it in the United
States certified mails (return receipt requested) with postage prepaid and
properly addressed. For the purposes hereof, the addresses of the parties hereto
shall be as set forth below each party’s name on the signature pages hereto, or,
as to each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
     8.8. Further Assurances. The ABL Agent, on behalf of the ABL Claimholders,
and the Notes Agent, on behalf of the Note Claimholders, and the Grantors, agree
that each of them shall take such further action and shall execute and deliver
such additional documents and instruments (in recordable form, if requested) as
the ABL Agent or the Notes Agent may reasonably request to effectuate the terms
of and the Lien priorities contemplated by this Agreement.
     8.9. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     8.10. Specific Performance. Each of the ABL Agent and the Notes Agent may
demand specific performance of this Agreement. The ABL Agent, on behalf of
itself and the ABL Claimholders, and the Notes Agent, on behalf of itself and
the Note Claimholders, hereby irrevocably waive any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the ABL
Agent or the other ABL Claimholders or the Notes Agent or the other Note
Claimholders, as applicable. Without limiting the generality of the foregoing or
of the other provisions of this Agreement, in seeking specific performance in
any Insolvency or Liquidation Proceeding, an Agent may seek such relief as if it
were the “holder” of the claims of the other Agent’s Claimholders under Section
1126(a) of the Bankruptcy Code or otherwise had been granted an irrevocable
power of attorney by the other Agent’s Claimholders.
     8.11. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
     8.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission shall be deemed an original
signature hereto.
     8.13. Authorization. By its signature, each party hereto represents and
warrants to the other parties hereto that the individual signing this Agreement
on its behalf is duly authorized to execute this Agreement. The Notes Agent
hereby represents that it is authorized to, and by its signature hereon does,
bind the other Note Claimholders to the terms of this Agreement. The ABL Agent
hereby represents that it is authorized to, and by its signature hereon does,
bind the other ABL Claimholders to the terms of this Agreement.

-46-



--------------------------------------------------------------------------------



 



     8.14. No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of (and shall
be binding upon) each of the Agents, the other ABL Claimholders and the other
Note Claimholders and their respective successors and assigns. Without limiting
the generality of the foregoing, each of the Indenture, each Additional Pari
Passu Notes Agreement and the amendments to ABL Security Documents shall
expressly refer to this Agreement and acknowledge that its provisions shall be
binding on the Notes Agent, and the other Note Claimholders (and their
respective successors and assigns) and on the ABL Agent and the other ABL
Claimholders (and their respective successors and assigns), as applicable, and,
in any event, this Agreement shall be binding on the Agents, the other ABL
Claimholders, and the other Note Claimholders and their respective successors
and assigns as if its provisions were set forth in their entirety in the ABL
Credit Agreement, the Indenture and each Additional Pari Passu Notes Agreement.
     8.15. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Claimholders on the one hand and the Note Claimholders on the
other hand. No Grantor or any other creditor thereof shall have any rights
hereunder, and no Grantor may rely on the terms hereof. Nothing in this
Agreement is intended to or shall impair as between the Grantors and the ABL
Agent and the other ABL Claimholders, or as between the Grantors and the Notes
Agent and the other Note Claimholders, the obligations of any Grantor, which are
absolute and unconditional, to pay principal, interest, fees and other amounts
as provided in the other ABL Loan Documents and the other Note Documents,
respectively, including as and when the same shall become due and payable in
accordance with their terms.
     8.16. Marshalling of Assets. The Notes Agent, on behalf of the Note
Claimholders, hereby irrevocably, absolutely, and unconditionally waives any and
all rights or powers any Note Claimholder may have at any time under applicable
law or otherwise to have the ABL Priority Collateral, or any part thereof,
marshaled upon any foreclosure or other enforcement of the ABL Agent’s Liens.
The ABL Agent, on behalf of the ABL Claimholders, hereby waives irrevocably,
absolutely, and unconditionally any and all rights any ABL Claimholder may have
at any time under applicable law or otherwise to have the Note Priority
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of the Notes Agent’s Liens.
     8.17. Exclusive Means of Exercising Rights under this Agreement. The Note
Claimholders shall be deemed to have irrevocably appointed the Notes Agent, and
the ABL Claimholders shall be deemed to have irrevocably appointed the ABL
Agent, as their respective and exclusive agents hereunder. Consistent with such
appointment, the Note Claimholders and the ABL Claimholders further shall be
deemed to have agreed that only their respective Agent (and not any individual
Claimholder or group of Claimholders) shall have the exclusive right to exercise
any rights, powers, and/or remedies under or in connection with this Agreement
(including bringing any action to interpret or otherwise enforce the provisions
of this Agreement) or the Collateral; provided, that (i) ABL Claimholders
holding obligations in respect to Bank Products or Obligations in respect of
Hedging Agreements may exercise customary netting rights with respect thereto,
(ii) cash collateral may be held pursuant to the terms of the ABL Loan Documents
(including any relating to Bank Products or Hedging Agreements) and any such
individual ABL Claimholder may act against such Collateral, and (iii) ABL
Claimholders may

-47-



--------------------------------------------------------------------------------



 



exercise customary rights of setoff against depository or other accounts
maintained with them. Specifically, but without limiting the generality of the
foregoing, each Noteholder or group of Noteholders, and each ABL Lender or group
of ABL Lenders, shall not be entitled to take or file, but instead shall be
precluded from taking or filing (whether in any Insolvency or Liquidation
Proceeding or otherwise), any action, judicial or otherwise, to enforce any
right or power or pursue any remedy under this Agreement (including any
declaratory judgment or other action to interpret or otherwise enforce the
provisions of this Agreement) or otherwise in relation to the Collateral, except
solely as provided in the proviso in the preceding sentence.
     8.18. Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, the Notes Agent, the
ABL Agent, the Company, and the Company Subsidiaries and is the product of those
Persons on behalf of themselves and the Note Claimholders (in the case of the
Notes Agent) and the ABL Claimholders (in the case of the ABL Claimholders).
Accordingly, this Agreement’s provisions shall not be construed against, or in
favor of, any party or other Person merely by virtue of that party or other
Person’s involvement, or lack of involvement, in the preparation of this
Agreement and of any of its specific provisions.
     8.19. Capacity of Notes Agent. U.S. Bank National Association is entering
into this Agreement solely in its capacity as Trustee and Collateral Agent under
the Indenture and the rights, powers, privileges and protections afforded to the
Trustee and Collateral Agent under the Indenture shall also apply to U.S. Bank
National Association as the Notes Agent hereunder. The Note Claimholders have
expressly authorized and instructed the Notes Agent to execute and deliver this
Agreement.
     8.20. Termination. Subject to the provisions of Section 5.5, this Agreement
shall terminate and be of no further force and effect upon the Discharge of the
ABL Obligations or upon the Discharge of the Note Obligations, subject to the
rights of the ABL Lenders and the Noteholders, as applicable, under Section 6.4.
[Signature Pages Follow]

-48-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

            ABL Agent:

SUNTRUST BANK, as ABL Agent
      By:   /s/ William L Otott Jr         Name:   William L Otott Jr       
Title:   Director     

     
 
  Notice Address:
 
  SunTrust Bank
 
  303 Peachtree Street
 
  Twenty Third Floor
 
  Atlanta, Georgia 30308
 
  Attn: Oxford Account Manager

Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



            Notes Agent:

U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity, but solely in its
capacity as Trustee and Collateral Agent under
the Indenture and Collateral Agent under the
Note Documents, as Notes Agent
      By:   /s/ Muriel Shaw         Name:   Muriel Shaw        Title:  
Assistant Vice President     

     
 
  Notice Address:
 
   
 
  U.S. Bank National Association
 
  EX-GA-ATPT
 
  1349 W. Peachtree Street, NW
 
  Two Midtown Plaza, Suite 1050
 
  Atlanta, GA 30309
 
  Attn: Corporate Trust Services

Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed to by:    
 
        Company:    
 
        OXFORD INDUSTRIES, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
Name: Thomas C. Chubb III    
 
  Title: President    

Notice Address:
Oxford Industries, Inc.
222 Piedmont Avenue
Atlanta, Georgia 30308
Attn: General Counsel
Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



          Company Subsidiaries:    
 
        TOMMY BAHAMA GROUP, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        BEN SHERMAN CLOTHING, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        LIONSHEAD CLOTHING COMPANY    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        OXFORD CARIBBEAN, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        OXFORD GARMENT, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    

Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



          OXFORD INTERNATIONAL, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        OXFORD OF SOUTH CAROLINA, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        PIEDMONT APPAREL CORPORATION    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        SFI OF OXFORD ACQUISITION CORPORATION    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        TOMMY BAHAMA BEVERAGES, LLC    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    

Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



          TOMMY BAHAMA R&R HOLDINGS, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        TOMMY BAHAMA TEXAS BEVERAGES, LLC    
 
        By: Tommy Bahama Beverages, LLC, its sole member    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        VIEWPOINT MARKETING, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    
 
        OXFORD LOCKBOX, INC.    
 
       
By:
  /s/ Thomas C. Chubb III
 
   
 
  Name: Thomas C. Chubb III    
 
  Title: Vice President    

Intercreditor Agreement

 